United States Court of Appeals
                       For the First Circuit

Nos. 10-2000
     10-2049

                 NATIONAL ORGANIZATION FOR MARRIAGE,

                Plaintiff, Appellant/Cross-Appellee,

                   AMERICAN PRINCIPLES IN ACTION,

                             Plaintiff,

                                 v.

WALTER F. MCKEE, in his official capacity as member of the
Commission on Governmental Ethics and Election Practices, ET AL.,

               Defendants, Appellees/Cross-Appellants,

  MATTHEW DUNLAP, in his official capacity as Secretary of the
                         State of Maine,

                             Defendant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]


                               Before

          Torruella, Boudin, and Lipez, Circuit Judges.



     James Bopp, Jr., with whom Randy Elf, Joseph A. Vanderhulst,
James Madison Center for Free Speech, Stephen C. Whiting, and The
Whiting Law Firm were on brief, for appellant/cross-appellee.
     Thomas A. Knowlton, Assistant Attorney General, with whom
Janet Mills, Attorney General, and Phyllis Gardiner, Assistant
Attorney General, were on brief, for appellees/cross-appellants.
     Lisa J. Danetz, Brenda Wright, DEMOS, and John Brautigam on
brief for Maine Citizens for Clean Elections, amicus curiae.



                         August 11, 2011
            LIPEZ, Circuit Judge. This appeal requires us to address

the constitutionality of several Maine election laws governing,

inter    alia,     the    registration     of       political    action       committees

("PACs") and the disclosure and reporting of information about

expenditures       made    for    election-related          advocacy.1         Appellant

National Organization for Marriage ("NOM"), a New Jersey-based

nonprofit    corporation         organized     for    the     purpose    of   providing

"organized opposition to same-sex marriage in state legislatures,"

contends    that    Maine's       laws   are    unconstitutionally            vague   and

overbroad.       Claiming a chill of its First Amendment-protected

advocacy efforts in Maine, NOM brought a facial and as-applied

challenge seeking an injunction against the laws' enforcement and

a declaration of their unconstitutionality.                    On summary judgment,

the district court largely rejected NOM's claims, agreeing only

that the phrase "for the purpose of influencing," which the court

severed     from     the    provisions         in     which     it   appeared,        was

unconstitutionally vague.2

            NOM renews here its arguments challenging Maine's laws on

vagueness and overbreadth grounds.                    NOM asks as well that we

reverse a ruling by the district court unsealing the trial record.


     1
       In a companion opinion filed today, we consider appellant's
challenges to a related provision of Rhode Island's election laws.
See Nat'l Org. for Marriage v. Daluz, No. 10-2304 (1st Cir. 2011).
     2
       The court also held unconstitutional a regulation governing
the timing of disclosures. That holding is not at issue in this
appeal.

                                         -3-
In turn, the defendants (various Maine officials) contend that the

district court erred in finding vague, and severing from Maine's

statutes, the phrase "for the purpose of influencing."

            After careful consideration of the parties' arguments and

key precedents, we conclude that Maine's laws pass constitutional

muster.     Central to our holding is the nature of the laws NOM

challenges here.      These provisions neither erect a barrier to

political speech nor limit its quantity.            Rather, they promote the

dissemination of information about those who deliver and finance

political speech, thereby encouraging efficient operation of the

marketplace of ideas. As the Supreme Court recently observed, such

compulsory "transparency enables the electorate to make informed

decisions    and   give     proper   weight    to   different    speakers     and

messages."     Citizens United v. FEC, 130 S. Ct. 876, 916 (2010).

While we acknowledge that disclosure can, in some cases, unduly

burden or chill political speech, there is no evidence that the

Maine laws at issue here have had such a deleterious effect on NOM

or its constituents.

            We agree with the appellees that the use of "for the

purpose of     influencing"     in   the    statutes    at   issue,   given   the

appropriately limited reading offered by Maine's Commission on

Governmental       Ethics      and    Election         Practices,      is     not

unconstitutionally vague, and therefore we vacate the district

court's holding as to that phrase and the consequent severance of


                                      -4-
portions of Maine's statutes.        We otherwise affirm the district

court's judgment in its entirety.

                 I.   Statutory and Procedural Background

A.   Maine's Election Laws

            Maine has enacted a comprehensive set of election laws

that embraces, among other things, contribution limits, a public

financing system for state-office candidates, and various reporting

and disclosure requirements for those engaged in election-related

advocacy.    We have previously described the contribution limit and

public financing aspects of Maine's regulation of elections --

which are not at issue here -- in some detail.                See Daggett v.

Comm'n on Governmental Ethics & Election Practices, 205 F.3d 445,

450-52 (1st Cir. 2000).          The provisions challenged here, all

relating solely to reporting and disclosure, fall into three

categories: rules governing PACs, rules governing "independent

expenditures," and general attribution and disclaimer requirements.

            1.   PAC Provisions

            Maine's    PAC   provisions   are,   as   the    appellees   aptly

characterize them, "pure disclosure laws."                  Maine imposes no

limitation on the amount of money PACs may raise, nor does it cap

the sum a PAC may spend independently of a candidate or candidate

committee.    If they contribute money directly to a candidate, PACs

are subject to the same per-candidate contribution limits -- $750

per election for gubernatorial candidates and $350 per election for


                                    -5-
legislative candidates -- as any other donor.              See Me. Rev. Stat.

tit. 21-A, § 1015(1), (2).               The only PAC-specific requirements

relate to registration, recordkeeping, and reporting.

           An organization may qualify as a PAC under Maine law in

one of several ways, of which two are relevant here.                 The first

pertains to so-called "major-purpose" PACs.              An organization that

"has as its major purpose initiating, promoting, defeating or

influencing a candidate election, campaign or ballot question" must

register as a PAC in Maine if it receives contributions or makes

expenditures aggregating more than $1,500 in a given calendar year

for that purpose.      Id. §§ 1052(5)(A)(4), 1053.         The second relates

to "non-major-purpose PACs," which are subject to a significantly

higher   contribution/expenditure           threshold    for   registration.

Specifically, Maine law requires that an organization register as

a PAC if it "does not have as its major purpose promoting,

defeating or influencing candidate elections but . . . receives

contributions or makes expenditures aggregating more than $5,000 in

a   calendar   year   for       the   purpose   of   promoting,   defeating   or

influencing in any way the nomination or election of any candidate

to political office."           Id. §§ 1052(5)(A)(5), 1053.

           Within seven days of exceeding the relevant contribution

or expenditure threshold, a PAC must register with the Maine

Commission on Governmental Ethics and Election Practices (the

"Commission").        Id.   §    1053.     Registration requires      that the


                                         -6-
organization supply a name and address for the PAC; identify its

form of organization and date of origin; name its treasurer,

principal officers, and primary fundraisers and decisionmakers; and

indicate which candidates, committees, referenda, or campaigns it

supports or opposes.          Id.   An organization need not make any formal

changes, such as forming a separate legal entity or creating a

segregated fund, to operate as a PAC in Maine.

            Once      registered,      a    PAC    is    subject       to    two   ongoing

obligations      under    Maine     law.      First,      the    PAC    treasurer      must

maintain records         of   certain      election-related        expenditures         and

contributions for four years following the election to which the

records pertain.         Id. § 1057.       Second, the PAC must electronically

file campaign finance reports on a quarterly basis, with additional

reports due eleven days before any primary or general election and

forty-two days after.          Id. § 1059.        The contents of the report vary

by type of PAC.        A major-purpose PAC must report any contribution

to   the   PAC   of    more    than    $50    (including         the    name,      address,

occupation, and place of business of the contributor), while a non-

major-purpose PAC reports only those contributions made "for the

purpose of promoting, defeating or influencing a ballot question or

the nomination or election of a candidate to political office."

Id. § 1060(6).        The reporting of expenditures breaks down along

similar    lines:      major-purpose         PACs       report    all       expenditures,

including operational and administrative expenses, whereas non-


                                           -7-
major-purpose PACs report "only those expenditures made for the

purpose of promoting, defeating or influencing a ballot question or

the nomination or election of a candidate to political office."

Id. § 1060(4), (5), (7).

            Maine     law     also   explicitly            requires      PACs    that    are

organized     in    another      state     to        comply     with     all    applicable

registration and reporting requirements.                    See id. § 1053-B.           There

is, however, a narrow exemption: out-of-state PACs may contribute

to   candidates,      party      committees,         and    PACs    in    Maine    without

registering        with    the    Commission,           provided       that     (1)     such

contributions are the out-of-state PAC's only financial activity

within Maine and (2) the out-of-state PAC "has not raised and

accepted any contributions during the calendar year to influence an

election or campaign" in Maine.             Id.

            2.     "Independent Expenditure" Provision

            In addition to its PAC-specific requirements, Maine's

election laws also require across-the-board reporting of certain

"independent expenditures."              At a general level, an "independent

expenditure" is any payment or obligation made "for the purpose of

influencing the nomination or election of any person to political

office" other than a direct contribution to candidates and their

campaign committees.             Id. §§    1012(3),           1019-B(1).        Maine    law

provides    that     any    individual          or     entity      making      independent

expenditures aggregating more than $100 over the course of a


                                          -8-
particular candidacy must file a report with the Commission.                                    Id.

§ 1019-B(3).         That report must simply identify the expenditures by

date, payee, and purpose, state whether the expenditures were made

in support of or opposition to the relevant candidate, and state

under oath or affirmation whether the expenditures were coordinated

with a candidate or candidate committee.                        Id.

                An       expenditure        may     qualify      as        an        "independent

expenditure" in one of two ways.                   First, an expenditure will fall

within the independent expenditure reporting requirement where it

is made to finance a communication that "expressly advocates the

election or defeat of a clearly identified candidate" and it is not

a direct contribution to a candidate or candidate's committee.3

Id.       §    1019-B(1)(A).            Second,        certain         expenditures             for

communications made close to an election -- twenty-one days before

a primary and thirty-five days before the general election -- are

presumed to be "independent expenditures."                           Id.    The presumption

applies       only       to   an   expenditure      "made       to    design,         produce    or

disseminate          a   communication       that    names       or    depicts         a   clearly

identified candidate" in a race where at least one candidate has

accepted public financing.                   Id.     § 1019-B(1)(B).                  The person

making        the    expenditure       is    afforded       a    chance         to    rebut     the



      3
       A candidate will be considered "clearly identified" where
the name or a depiction of the candidate appears, or where the
"identity of the candidate is apparent by unambiguous reference."
Me. Rev. Stat. tit. 21-A, § 1012(1).

                                              -9-
presumption by filing a written statement with the Commission

within forty-eight hours of the expenditure "stating that the cost

was not incurred with the intent to influence the nomination,

election or defeat of a candidate."                 Id. § 1019-B(2).        Once a

rebuttal statement is filed, the Commission will determine by a

preponderance of the evidence, after gathering relevant material,

whether the expenditure was incurred with such an intent.                    Id.

          3.    Attribution and Disclaimer Requirements

          Finally,      Maine      law    also      requires       that   political

advertisements    and     certain    other       political     messages    contain

statements of attribution and disclaimer.               The governing statute

provides that any "communication expressly advocating the election

or defeat of a clearly identified candidate . . . clearly and

conspicuously    state"    whether       it   has    been    authorized     by     the

candidate (the disclaimer) and state the name and address of the

person   who    financed     the     communication          (the    statement      of

attribution). Id. § 1014(1)-(2). These disclaimer and attribution

statements must also be included in any communication shortly

before an election4 that "names or depicts a clearly identified

candidate," unless the communication "was not made for the purpose




     4
       As with the independent expenditure reporting requirements,
the relevant period is twenty-one days before a primary and thirty-
five days before a general election. Me. Rev. Stat. tit. 21-A, §
1014(2-A).

                                     -10-
of   influencing   the    candidate's    nomination   for   election   or

election."   Id. § 1014(2-A).

           4.   Sanctions

           The Commission may level a variety of sanctions --

primarily in the form of fines -- for violations of the provisions

discussed above.    An entity that falls within the definition of a

PAC but fails to register may be subject to a civil fine of $250,

id. § 1062-A(1), and a PAC's failure to file reports within thirty

days of a reporting deadline can result in a fine of up to $10,000

or a criminal misdemeanor charge.         Id. § 1062-A(8).     Likewise,

violations of the independent expenditure reporting requirement are

punishable by a civil fine of up to $5,000. Id. § 1020-A(5-A)(A).

Finally, violations of the attribution and disclosure requirements

are subject to lesser fines (up to $200 if made within 20 days

before an election, and no more than $100 at other times), but may

be punished by a special fine of up to $5,000 if the violation was

committed with the intent to misrepresent the source or candidate

authorization of the advertisement.       Id. § 1014(4).

B.   Procedural History

           NOM filed the initial complaint in this case in October

2009, shortly before a referendum election in Maine on a raft of

issues that included same-sex marriage.5      The complaint challenged


     5
       NOM was joined in its initial complaint by co-plaintiff
American Principles in Action. The specific claims at issue in
this appeal were only pursued by NOM, and, accordingly, American

                                  -11-
the constitutionality of a provision relating to ballot question

committees,     Me.   Rev.   Stat.   tit.   21-A,    §     1056-B,6   and   was

accompanied by motions for a temporary restraining order and a

preliminary   injunction.       Following   an   expedited      hearing,    the

district court denied NOM's motion for a temporary restraining

order. NOM subsequently amended its complaint to add the claims at

issue here: those targeting the constitutionality of Maine's PAC

registration,     independent    expenditure,       and     attribution     and

disclaimer laws.

          The district court held a hearing on NOM's motion for a

preliminary injunction, consolidated with a bench trial on the

merits, on August 12, 2010.7         The parties stipulated to a joint

trial record, which was submitted under seal.             At the hearing, the

district court expressed doubt about the basis for sealing the

record, and subsequently issued an order to show cause why the

trial record should be maintained under seal.

          In a decision issued on August 19, 2010, the district

court largely denied NOM's claims and upheld the constitutionality

of the challenged statutes.      See Nat'l Org. for Marriage v. McKee,



Principles in Action does not appear as an appellant.
     6
       The constitutionality of § 1056-B is not at issue in this
appeal.
     7
        The hearing addressed solely the specific claims at issue
in this appeal, leaving the challenges to § 1056-B for a later
summary judgment hearing.

                                     -12-
723 F. Supp. 2d 245 (D. Me. 2010).          Finding that NOM had adequately

demonstrated an interest in engaging in expressive activity that

was deterred by the prospect of regulation under Maine's laws, the

court held that NOM had standing to challenge the statutes at

issue.8   Id. at 256-58.     On the merits, the court found for NOM on

only two points.

            First, the court held the phrase "for the purpose of

influencing" to be unconstitutionally vague, citing the treatment

of similar language in the Supreme Court's opinion in Buckley v.

Valeo, 424 U.S. 1 (1976).      Nat'l Org. for Marriage, 723 F. Supp. 2d

at 261.     The phrase (and variants thereof) appears in several

places    throughout   the   challenged      statutes,     including    in   the

definition of a non-major-purpose PAC,9 the rebuttal provision for

presumed independent expenditures (i.e., those made shortly prior

to   an   election),10   and    in    the     provisions     defining    which


     8
       The court declined, however, to reach the constitutionality
of the "major-purpose" PAC provision, § 1052(5)(A)(4), noting that
the record showed no basis for concluding that NOM would be subject
to that regulation. See Nat'l Org. for Marriage, 723 F. Supp. 2d
at 254.
     9
       See Me. Rev. Stat. tit. 21-A, § 1052(5)(A)(5) (defining non-
major-purpose PAC to include "[a]ny organization that . . .
receives contributions or makes expenditures aggregating more than
$5,000 . . . for the purpose of promoting, defeating or influencing
in any way the nomination or election of any candidate to political
office").
     10
        See Me. Rev. Stat. tit. 21-A, § 1019-B(2) ("A person
presumed . . . to have made an independent expenditure may rebut
the presumption by filing a signed written statement . . . stating
that the cost was not incurred with the intent to influence the

                                     -13-
communications       are     subject        to   disclaimer       and     attribution

requirements.11      The court determined that the appropriate remedy

was to      sever   the    phrase    from    the statutes.          Id.     The most

significant       impact     of    this    holding    was    on     the   independent

expenditure statute.         Because the rebuttal procedure for presumed

independent expenditures was dependent on the term "influencing,"12

the court's ruling severed the entire rebuttal procedure.                      Thus,

the independent       expenditure         presumption      became    conclusive    for

expenditures for communications clearly identifying a candidate

made    shortly     before    an    election.        The    court    held   that   the

provision, as altered, nonetheless passed constitutional muster, as

recent Supreme Court decisions "have made the rebuttal exercise

pointless."       Id. at 265.13


nomination, election or defeat of a candidate . . . .").
       11
       See Me. Rev. Stat. tit. 21-A, § 1014(2-A) ("[D]isclosure is
not required if the communication was not made for the purpose of
influencing the candidate's . . . election.").
       12
        The other statutes contained additional advocacy-related
terms that remained after "influencing" was stricken -- e.g.,
"promoting"   and   "defeating,"  Me.   Rev.   Stat.  tit.   21-A,
§ 1052(5)(A)(5) -- whereas the independent expenditure rebuttal
procedure turned solely on the word "influence," see id. § 1019-
B(2) (applying to expenditures made "with the intent to influence"
candidate elections).
       13
       The district court reached this conclusion primarily on the
basis of Citizens United, which upheld a similar federal-law
disclosure provision for advertisements made shortly before an
election. The Court ruled that the statute, which contained no
rebuttal provision analogous to Maine's, passed First Amendment
muster in light of a general "public . . . interest in knowing who
is speaking about a candidate shortly before an election."

                                          -14-
          Second,      the   court     held    one   of   the    implementing

regulations      for     the     independent         expenditure      statute

unconstitutional, finding that it impermissibly burdened First

Amendment speech.      Id. at 266.     The regulation was one of a pair

governing the timing of reporting independent expenditures.               The

first,   which   the    court    upheld,       required   that   independent

expenditures of over $100 made within two weeks of an election be

reported to the Commission within twenty-four hours.              See 94-270-

001 Me. Code R. § 10(3)(A).          The second required the reporting

within   twenty-four     hours    of     any     independent     expenditures

aggregating over $250, regardless of when made.            Id. § 10(3)(B).

Finding the short reporting time frame mandated by both regulations

to be burdensome, the court held that the second regulation, unlike

the first, could not be justified by a close relationship to "the

state's interest in providing information to voters at precisely

the time that such information can be of greatest use."            Nat'l Org.

for Marriage, 723 F. Supp. 2d at 266.                The defendants do not

challenge this holding on appeal.

          In addition to its merits holdings, the district court

also ruled that the trial evidence must be unsealed.               Explaining

that it was "not willing to make a First Amendment decision based




Citizens United, 130 S. Ct. at 915.

                                     -15-
upon a sealed record," the court ordered the parties to refile the

record in publicly available form.14       Id. at 249 n.4.

            This timely appeal followed.

                             II.   Standing

            We begin, as we must, with the defendants' argument that

NOM lacks standing to prosecute some of its constitutional claims.

We review a district court's ruling on the question of standing de

novo.     Sullivan v. City of Augusta, 511 F.3d 16, 24 (1st Cir.

2007).

            The   standing   requirement    --   or,   more   accurately,

requirements, as standing "comprises a mix of constitutional and

prudential criteria," Osediacz v. City of Cranston, 414 F.3d 136,

139 (1st Cir. 2005) -- flows from the limited nature of federal

court jurisdiction, and specifically from the grounding of the

federal judicial power in "Cases" and "Controversies." U.S. Const.

art. III, § 2; Ariz. Christian Sch. Tuition Org. v. Winn, 131 S.

Ct. 1436, 1441-42 (2011).      The constitutional aspect of standing

embraces three core requirements:

            "First, the plaintiff must have suffered an
            'injury in fact' —- an invasion of a legally
            protected interest which is (a) concrete and
            particularized, and (b) 'actual or imminent,
            not "conjectural" or "hypothetical."' Second,
            there must be a causal connection between the
            injury and the conduct complained of -— the
            injury has to be 'fairly trace[able] to the


     14
        We subsequently stayed the unsealing order upon NOM's
emergency motion for a stay pending appeal.

                                   -16-
              challenged action of the defendant, and not
              . . . th[e] result [of] the independent action
              of some third party not before the court.'
              Third, it must be 'likely,' as opposed to
              merely 'speculative,' that the injury will be
              'redressed by a favorable decision.'"

Ariz.      Christian    Sch.,   131   S.   Ct.   at   1442   (quoting      Lujan   v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).                  The Supreme

Court has overlaid these constitutional dictates with several

prudential      limitations     on    standing,       including    "'the    general

prohibition on a litigant's raising another person's legal rights,

the   rule    barring    adjudication      of    generalized      grievances   more

appropriately addressed in the representative branches, and the

requirement that a plaintiff's complaint fall within the zone of

interests protected by the law invoked.'"                Osediacz, 414 F.3d at

139 (quoting Allen v. Wright, 468 U.S. 737, 751 (1984)).                           In

certain facial First Amendment challenges to a statute, we may

relax these prudential limitations, Osediacz, 414 F.3d at 141, but

the constitutional requirements apply with equal force in every

case,      Sutliffe v. Epping Sch. Dist., 584 F.3d 314, 326 n.6 (1st

Cir. 2009).

              Defendants do not seek to dispose of the entire suit on

standing grounds, but instead surgically target NOM's standing to

challenge Maine's PAC-related election laws.15 They assert that NOM


      15
        Such a     targeted approach is consistent with the claim-
specific nature    of standing; "standing is not dispensed in gross,"
Lewis v. Casey,    518 U.S. 343, 358 n.6 (1996), and thus a plaintiff
must separately    prove standing "for each claim he seeks to press."

                                       -17-
lacks standing to bring the PAC claims because it failed to prove

that it came within the reach of Maine's PAC laws, i.e., that NOM's

activities would have qualified it as a PAC.            In light of the fact

that prudential limitations on standing may be relaxed in the

context of First Amendment challenges -- and because defendants

cite the constitutional standards for standing in making their

argument -- we construe this argument as a challenge to the

adequacy of NOM's Article III injury-in-fact showing.16

              Preenforcement First Amendment challenges like this one

occupy    a    somewhat    unique     place    in    Article       III   standing

jurisprudence.        By   definition,       such   cases   present      us    with

situations where the government has not yet applied the allegedly

unconstitutional     law   to   the   plaintiff,     and    thus    there     is   no

tangible injury. However, in these circumstances the Supreme Court

has recognized "self-censorship" as "a harm that can be realized

even without an actual prosecution."           Virginia v. Am. Booksellers

Ass'n, 484 U.S. 383, 393 (1988); see also N.H. Right to Life

Political Action Comm. v. Gardner, 99 F.3d 8, 13 (1st Cir. 1996)



DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006).
     16
          Defendants do not appear to contest that the second and
third prongs of the constitutional standing analysis would be met
here; to the extent that the plaintiff has suffered a cognizable
injury at all, the injury can "be traced to the existence and
threatened enforcement of the challenged statutes," and is
redressable in an action against the defendants here, who are
charged with enforcing Maine's election laws. N.H. Right to Life
Political Action Comm. v. Gardner, 99 F.3d 8, 13 (1st Cir. 1996).

                                      -18-
("[I]t is not necessary that a person expose herself to arrest or

prosecution under a statute in order to challenge that statute in

a federal court.").           The chilling of protected speech may thus

alone qualify as a cognizable, Article III injury.

            The mere allegation of a "chill," however, will not

suffice to open the doors to federal court.                    See Laird v. Tatum,

408 U.S. 1, 13-14 (1972) ("Allegations of a subjective 'chill' are

not   an   adequate    substitute          for    a   claim   of   specific   present

objective harm or a threat of specific future harm . . . .").

Where, as here, the plaintiff claims injury based on such a

chilling of speech, the plaintiff must establish with specificity

that she is "within the class of persons potentially chilled."

Osediacz, 414 F.3d at 142.           This burden will be satisfied by record

evidence supporting "an objectively reasonable possibility that she

would be subject to the allegedly unconstitutional [law]."                     Id. at

143; see also N.H. Right to Life, 99 F.3d at 14 ("A party's

subjective      fear   that    she    may    be       prosecuted   for   engaging   in

expressive activity will not be held to constitute an injury for

standing purposes unless that fear is objectively reasonable.").

            NOM challenges three separate provisions of Maine's PAC

laws: the major-purpose PAC definition, the non-major-purpose PAC

definition, and the provision governing out-of-state PACs.                          We

examine    in   turn   whether       the    record      supports    an   "objectively

reasonable possibility" that each provision would be applied to


                                           -19-
NOM, Osediacz, 414 F.3d at 143, and then turn briefly to a related

inquiry specific to NOM's vagueness challenges to the PAC statutes.

A.   Standing to Challenge Major-Purpose PAC Provision

           It is plain that NOM has no objectively reasonable

apprehension of being regulated as a major-purpose PAC.           Among

other things, a major-purpose PAC must have "as its major purpose

initiating,   promoting,   defeating   or   influencing   a   candidate

election, campaign or ballot question" in Maine.      Me. Rev. Stat.

tit. 21-A, § 1052(5)(A)(4).    NOM identifies itself as a nonprofit

advocacy organization with a national scope, dedicated to providing

"organized opposition to same-sex marriage in state legislatures."

NOM's advocacy efforts and expenditures have spanned the country,

with significant expenditures in California, Iowa, New York, and

New Hampshire, among others.    In 2009, the year of NOM's largest

expenditures in Maine (made to support repeal of Maine's same-sex

marriage law), NOM spent $1.8 million in Maine out of $8 million in

total expenditures for the year. In light of this record, NOM does

not have as its "major purpose" election advocacy in Maine, and it

is accordingly not subject to regulation as a major-purpose PAC.

NOM therefore lacks standing to challenge § 1052(5)(a)(4).

B.   Standing to Challenge Non-Major-Purpose PAC Provision

           It is a closer question whether the record reveals an

objectively reasonable possibility that NOM would be regulated as

a non-major-purpose PAC under Maine law.     To so qualify, NOM would


                                -20-
have to anticipate receiving contributions or making expenditures

of more than $5,000 in a year "for the purpose of promoting,

defeating or influencing in any way the nomination or election of

any candidate to political office."         Me. Rev. Stat. tit. 21-A, §

1052(5)(A)(5).       The evidence is inconclusive as to whether NOM

actually crossed the $5,000 threshold during the 2010 election

cycle.17    However, we need not determine whether NOM in fact became

subject to the provision during the relevant period, because NOM

claims injury based upon self-censorship in anticipation of the

law's application to it, and not upon the actual burdens of the

law.        NOM's   executive   director,   Brian   Brown,   testified   --

consistently with the allegations in NOM's complaint -- that NOM's

fear of enforcement of Maine's election laws was curtailing NOM's

speech, and that "[u]ntil Maine's law is changed," NOM was "not

going to expend precious resources" becoming involved in campaigns

in the state.       The appropriate inquiry, then, is whether it was

objectively reasonable for NOM to believe that the non-major-

purpose PAC provision might apply to it and that it would have to

curtail its activities in Maine to avoid such a result.




       17
       At the time the district court issued its merits decision
in August 2010, "NOM ha[d] endorsed no one, d[id] not . . . plan to
make expenditures, and did not even budget for expenditures in [the
2010] Maine election cycle." Nat'l Org. for Marriage, 723 F. Supp.
2d at 258.

                                    -21-
             The    record   evidence     confirms   that   NOM's   fears    were

objectively reasonable and led NOM to engage in self-censorship.18

The complaint, which was verified by Brown, explained that NOM

sought to engage in a variety of forms of election-related speech,

including "radio ads, direct mail, and publicly accessible Internet

postings of its radio ads and direct mail."             NOM alleged that some

portion of these advertisements would relate to "clearly identified

candidates for state or local offices." To this end, NOM discussed

potential advertisements with a marketing vendor, and went so far

as   to    have    the   vendor    create   three    template   advertisements

(specifically,       copy    for   two   broadcast   advertisements    and   one

mailer) to be used in not-yet-identified candidate races. One such

template, titled "Consequences," raised fears that legalizing same-

sex marriage would lead to schools teaching children about same-sex

relationships, and concluded:



      18
        As defendants note, NOM did expend some resources in two
legislative races in September 2010 (after the district court
issued its opinion). Specifically, NOM sent out postcards that
read: "In May 2009, the Maine Legislature approved homosexual
'marriage.' Rep. Linda Valentino and Rep. Donald Pilon voted to
support same-sex 'marriage.' Now it's time to let Don Pilon and
Linda Valentino know we don't agree with their decision to back
same-sex 'marriage.' Email [them] . . . and tell them they stand
on the wrong side of House District[s] 133 and 134." The other
side of the postcards contained pictures of the candidates'
opponents, identified them as "stand[ing] for marriage as between
one man and one woman," and urged voters to email them to "thank
them for standing for traditional marriage."      However, because
these mailings took place after NOM had filed its notice of appeal,
they are not properly part of the record here and we do not
consider them in our standing analysis.

                                         -22-
            Legislator Z and some politicians in Maine
            can't fix the real problems in these troubled
            times, but they've got time to push gay
            marriage on Maine families? Call Legislator Z
            and tell him/her: "Don't mess with marriage."

While the record does not indicate how much the contemplated

advertisements would cost, NOM alleged generally that each of its

communications costs more than $250. The advertisements were never

used, in line with NOM's claim to have curtailed its planned

speech. The record also contained evidence that NOM had made

political     expenditures          in    Maine      in   the    past,     including

contributions of $1.8 million in 2009 to a committee opposed to

Maine's same-sex marriage law.

            We agree with the district court that, although NOM's

"showing certainly could have been stronger," Nat'l Org. for

Marriage, 723 F. Supp. 2d at 258, NOM has met its standing burden

with respect to its challenge to § 1052(5)(A)(5).                      The burden of

proving that one's speech was chilled is a modest one.                             See

Osediacz,    414    F.3d      at   143.        The   record   evidence    adequately

establishes both "an objectively reasonable possibility" that NOM

would be subject to Maine's requirements for non-major-purpose PACs

if   it   engaged   in     its     intended     speech,   and   that     NOM   forwent

political    speech      to   avoid      the    alleged   burdens   (and       possible

penalties for non-compliance) attending the non-major-purpose PAC

provision. Id. Such self-censorship in the face of possible legal

repercussions suffices to show Article III injury.                  See N.H. Right


                                          -23-
to Life, 99 F.3d at 13 ("[A]n actual injury can exist when the

plaintiff is chilled from exercising her right to free expression

or   forgoes         expression      in     order    to       avoid   enforcement

consequences.").

C.   Standing to Challenge Out-of-State PAC Provision

             We next examine NOM's standing to challenge § 1053-B,

which     provides    generally      that   a    "political     action   committee

organized outside of [Maine] shall register and file reports with

the [C]ommission" in accordance with Maine's PAC laws.19                  Me. Rev.

Stat. tit. 21-A, § 1053-B.           The question of whether NOM might be

considered a "political action committee" retreads ground we have

just covered.        Maine law defines "political action committee" to

include, among other things, a non-major-purpose PAC.                    Moreover,

the record shows that NOM, which operates from New Jersey, is

organized as a Virginia nonprofit. Thus, there is no question that

NOM is "organized outside of [Maine]," and there is a reasonable

possibility    that     it   would    be    considered    a    "political   action

committee" within the meaning of the statute.                  NOM therefore has

standing to challenge the out-of-state PAC provision.



     19
       As described above, the provision also establishes a narrow
exemption from registration and reporting for an out-of-state PAC
if its "only financial activity within the State is to make
contributions to candidates, party committees, political action
committees or ballot question committees." Me. Rev. Stat. tit. 21-
A, § 1053-B. As NOM indicated that it intended to make independent
expenditures for political advertising, it would not fall within
this exemption.

                                          -24-
D.   Standing to Bring Vagueness Challenge

           We last address a standing-related argument specific to

NOM's vagueness claims.      Defendants argue that NOM cannot bring a

vagueness challenge to the non-major-purpose PAC definition, as

well as to its corresponding definition of the term "expenditure,"20

because   NOM's   advocacy   efforts   were   clearly   covered   by   the

provisions' terms.     In so arguing, defendants rely on the well-

established proposition that a "'plaintiff who engages in some

conduct that is clearly proscribed cannot complain of the vagueness

of the law as applied to the conduct of others.'"             Holder v.

Humanitarian Law Project, 130 S. Ct. 2705, 2719 (2010) (quoting

Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489,

495 (1982)).21    Defendants contend that certain postcards NOM sent

in September 2010 targeting state legislative candidates were


     20
        "Expenditure," which appears in the definition of a non-
major-purpose PAC, is defined by another portion of the statute to
include a "purchase, payment, distribution, loan, advance, deposit
or gift of money or anything of value, made for the purpose of
influencing the nomination or election of any person to political
office; or for the initiation, support or defeat of a campaign,
referendum or initiative, including the collection of signatures
for a direct initiative, in this State." Me. Rev. Stat. tit 21-A,
§ 1052(4)(A)(1).
     21
         While Supreme Court precedent does not explicitly brand
this an issue of standing, see, e.g., Humanitarian Law Project, 130
S. Ct. at 2719, it is conceptually related to standing doctrine and
has been so treated by a number of circuit courts.       See, e.g.,
United States v. Tyler, 281 F.3d 84, 91 n.6 (3d Cir. 2002); United
States v. Hill, 167 F.3d 1055, 1064 (6th Cir. 1999); see also Hunt
v. City of Los Angeles, 638 F.3d 703, 710 (9th Cir. 2011)
(referring to the bar on vagueness challenges by those whose
conduct is clearly covered as a "special standing principle[]").

                                  -25-
unambiguously covered by the non-major-purpose PAC statute and

expenditure definition, i.e., that they were "for the purpose of

promoting,    defeating    or   influencing    in    any   way"   a    candidate

election, Me. Rev. Stat. tit. 21-A, § 1052(5)(A)(5), and "for the

purpose of influencing the . . . election of any person to

political office; or for the initiation, support or defeat of a

campaign," id. § 1052(4)(A)(1).

            The defendants' argument is off-target for at least two

reasons.    First, the question of whether the non-major-purpose PAC

provisions    clearly     applied   to     NOM's    September     mailings    is

irrelevant to NOM's standing to bring its vagueness claims.

Because this is a preenforcement challenge based on conduct forgone

due to an alleged chill, the appropriate focus for the defendants'

arguments would be on whether "the statutory terms are clear in

their application to [NOM's] proposed conduct."             Humanitarian Law

Project, 130 S. Ct. at 2720 (emphasis added).                   Moreover, the

judgment in this case was entered and NOM's appeal was filed in

August 2010, and thus evidence of NOM's September 2010 advocacy

efforts is not properly part of the record on appeal.22               At the time

of the hearing below, NOM had not yet engaged in any advocacy

efforts in Maine in 2010.

            Second, NOM's claim is not simply a challenge to the

vagueness of the provisions as they would be applied to its actual


     22
          See supra note 18.

                                    -26-
or intended advocacy efforts; NOM also brings a facial challenge to

the provisions under the First Amendment overbreadth doctrine. The

bar against vagueness challenges by those whose conduct the law

clearly proscribes is "relaxed . . . in the First Amendment

context, permitting plaintiffs to argue that a statute is overbroad

because it is unclear whether it regulates a substantial amount of

protected speech."      United States v. Williams, 553 U.S. 285, 304

(2008).23     We thus see no bar to reaching the merits of NOM's

vagueness challenge to the non-major-purpose PAC provisions.

             III.   First Amendment Overbreadth Challenges

             Turning to the merits of NOM's constitutional challenges,

we   first   address   its   First   Amendment   arguments   that   Maine's

election laws are unconstitutionally overbroad, reviewing those

claims de novo.     United States v. Morales-de Jesús, 372 F.3d 6, 8

(1st Cir. 2004) (constitutional challenges are reviewed de novo).

The First Amendment's guarantee of free speech applies with special

vigor to discussion of public policy and the qualifications of




      23
        Humanitarian Law Project is not to the contrary.
Humanitarian Law Project simply noted, in the context of an as-
applied vagueness challenge to a federal criminal statute, that the
general rule prohibiting such challenges where the petitioner's
speech is clearly proscribed applies in the First Amendment arena.
Humanitarian Law Project, 130 S. Ct. at 2719 ("Th[e] rule makes no
exception for conduct in the form of speech."). Consistent with
Williams, however, Humanitarian Law Project noted that the
petitioner's vagueness arguments might make out a valid claim if
framed as an "overbreadth claim under the First Amendment." Id.

                                     -27-
political candidates.24   Buckley v. Valeo, 424 U.S. 1, 14 (1976).

Indeed, "there is practically universal agreement that a major

purpose of [the First] Amendment was to protect the free discussion

of governmental affairs."     Mills v. Alabama, 384 U.S. 214, 218

(1966).   Accordingly, "[t]he First Amendment affords the broadest

protection to such political expression in order 'to ensure [the]

unfettered interchange of ideas for the bringing about of political

and social changes desired by the people.'"      Buckley, 424 U.S. at

14 (alteration in original) (quoting Roth v. United States, 354

U.S. 476, 484 (1957)).

          NOM has framed its First Amendment challenges to Maine's

election laws as overbreadth claims, arguing that each law is

unconstitutional on its face.   Under the overbreadth doctrine, "a

statute is facially invalid if it prohibits a substantial amount of

protected speech."    Williams, 553 U.S. at 292.     The overbreadth

doctrine is "'strong medicine'" that should be "employed . . . with

hesitation, and then 'only as a last resort.'"    New York v. Ferber,

458 U.S. 747, 769 (1982) (quoting Broadrick v. Oklahoma, 413 U.S.

601, 613 (1973)).    For that reason, courts "vigorously enforce[]

the requirement that a statute's overbreadth be substantial, not




     24
       The First Amendment is incorporated through the Fourteenth
Amendment and thus applies to Maine's laws. Vote Choice, Inc. v.
DiStefano, 4 F.3d 26, 31 (1st Cir. 1993) (citing N.Y. Times Co. v.
Sullivan, 376 U.S. 254, 276-77 (1964)).

                                -28-
only in an absolute sense, but also relative to the statute's

plainly legitimate sweep."                Williams, 553 U.S. at 292.

A.    Distinction Between Issue Discussion and Express Advocacy

              We    first    address       NOM's     arguments     that    the   statutes

challenged here are overbroad because they may reach discussion of

issues as well as express advocacy of a candidate's election or

defeat.     The division between pure "issue discussion" and "express

advocacy" of a candidate's election or defeat is a conceptual

distinction that has played an important, and at times confounding,

role   in    a     certain    set    of    modern     Supreme    Court     election    law

precedents.          Though     the       contours    (and    significance)       of    the

distinction have never been firmly fixed, the core premise is that

regulation of speech expressly advocating a candidate's election or

defeat      may    more   easily         survive    constitutional        scrutiny     than

regulation of speech discussing political issues more generally.

              Because a number of NOM's arguments here raise, both

directly and indirectly, this distinction between issue discussion

and    express      advocacy,       we    pause     briefly   to   describe      how    the

distinction arose and developed.                  We ultimately conclude, however,

that the distinction is not important for the issues addressed in

this appeal.

              1.    Issue/Express Advocacy Distinction Generally

              The issue discussion/express advocacy distinction has its

roots in the Supreme Court's decision in Buckley v. Valeo. Perhaps


                                             -29-
the Court's seminal decision in the area of campaign finance

regulation, Buckley resolved a wide-ranging series of challenges to

provisions of the Federal Election Campaign Act of 1971 ("FECA").

One of those challenged provisions, of relevance to our discussion

here, imposed an absolute cap on independent expenditures, stating

that "'[n]o person may make any expenditure . . . relative to a

clearly identified candidate during a calendar year which, when

added to all other expenditures made by such person during the year

advocating the election or defeat of such candidate, exceeds

$1,000.'"     Buckley, 424 U.S. at 39 (alterations in original)

(quoting 18 U.S.C. § 608(e)).

            Reviewing this language, the Court first noted that the

"use of so indefinite a phrase as 'relative to' a candidate" raised

serious vagueness concerns.     Id. at 41.    The Court construed the

phrase (by reference to its surrounding terms) as limited to

expenditures "advocating the election or defeat of" a candidate.

However, this construction, in the Court's estimation, merely

"refocus[ed] the vagueness question."        Id. at 42.   The Court's

evident concern was that the statute, even as limited, failed to

draw a sharp enough line between advocacy of a candidate's election

and discussion of issues, and that the resulting uncertainty over

what the statute covered would "'compel[] the speaker to hedge and

trim,'"     id. at 43 (quoting Thomas v. Collins, 323 U.S. 516, 535

(1945)):


                                 -30-
             [T]he distinction between discussion of issues
             and candidates and advocacy of election or
             defeat of candidates may often dissolve in
             practical application. Candidates, especially
             incumbents, are intimately tied to public
             issues involving legislative proposals and
             governmental actions. Not only do candidates
             campaign on the basis of their positions on
             various    public   issues,    but   campaigns
             themselves generate issues of public interest.

Id. at 42.    To avoid this uncertainty, the Court limited the scope

of the statute to "expenditures for communications that in express

terms25 advocate the election or defeat of a clearly identified

candidate for federal office."       Id. at 44.26

             The   constitutional    basis   for    this   concern   with

distinguishing between laws that regulate advocacy of a candidate's

election and those that regulate pure issue discussion has never

been entirely clear.     Buckley explicitly framed its discussion in

terms of unconstitutional vagueness under the Due Process Clause,

and there is, to be sure, a vagueness dimension to the analysis.

See, e.g., FEC v. Wis. Right to Life, Inc., 551 U.S. 449, 497

(2007) (Scalia, J., concurring in part) (referring to the express

advocacy portion of Buckley as the decision's "vagueness holding").



     25
        The Court provided specific examples of such "express
terms," including "'vote for,' 'elect,' 'support,' 'cast your
ballot for,' 'Smith for Congress,' 'vote against,' 'defeat,' [and]
'reject.'" Buckley, 424 U.S. at 44 n.52.
     26
       The Court grafted a similar limiting construction onto the
language of a disclosure statute, 2 U.S.C. § 434(e), to address
perceived problems with its use of the phrase "for the purpose of
influencing [a candidate election]." Buckley, 424 U.S. at 80.

                                    -31-
However, this interpretation has its limits; the mere fact that a

statute may cover issue discussion as well as candidate advocacy

does not      alone   render    it   vague    under   due   process standards,

provided that the statute is reasonably clear in its coverage.

              Perhaps for this reason, there are hints in Buckley that

the constitutional basis for the Court's concern lay more in

overbreadth – i.e., that statutes that reached issue discussion

might be deemed to regulate impermissibly a substantial amount of

speech protected by the First Amendment -- than in vagueness. See,

e.g.,   424    U.S.   at   80   (limiting     a   second,   disclosure-related

provision of FECA to communications that "expressly advocate" a

candidate's election to "insure that the reach of [the provision]

is not impermissibly broad").            This reading finds considerable

support in subsequent authority.              See Osborne v. Ohio, 495 U.S.

103, 120 n.14 (1990) (describing Buckley as a "case where a law was

construed to avoid potential overbreadth problems"); FEC v. Mass.

Citizens for Life, Inc., 479 U.S. 238, 248 (1986) (stating that

Buckley's "express advocacy" limitation was imposed to "avoid

problems of overbreadth"); cf. McConnell v. FEC, 540 U.S. 93, 192

(2003) (noting that Buckley "narrowly read[] the FECA provisions

. . . to avoid problems of vagueness and overbreadth"), overruled

on other grounds by Citizens United, 130 S. Ct. 876. Regardless of

its origins, the dividing line between issue discussion and express

advocacy, as it evolved, came to be associated more strongly with


                                       -32-
First     Amendment     overbreadth    analysis    than    with    due   process

vagueness concerns.27        See, e.g., Wis. Right to Life, 551 U.S. at

457 (noting that the "law in this area requires us . . . to draw

such a line, because we have recognized that the interests held to

justify    the    regulation    of    campaign    speech   [under    the   First

Amendment] . . . 'might not apply' to the regulation of issue

advocacy" (quoting McConnell, 540 U.S. at 206 n.88)).

             2.    Application to Maine's Election Statutes

             Drawing on these cases, NOM argues that the statutes

before us are unconstitutionally overbroad because they reach issue

advocacy as well as express advocacy of a candidate's election or

defeat. NOM's argument presumes that the distinction between issue

discussion and express advocacy is relevant to the review of the

statutes here.         That is not the case for a couple of reasons.

             First, the issue/express advocacy dichotomy has only

arisen in a narrow set of circumstances not present here. From the

beginning,       the   distinction's    primary    purview   has    been   cases




     27
        This is so to the extent that the line between issue
advocacy and candidate advocacy was considered a valid distinction
at all. Indeed, the majority in McConnell indicated that it was
not "persuaded, independent of our precedents, that the First
Amendment erects a rigid barrier between express advocacy and
so-called issue advocacy," noting that the "notion cannot be
squared with our longstanding recognition that the presence or
absence   of   magic   words   cannot   meaningfully   distinguish
electioneering speech from a true issue ad." McConnell, 540 U.S.
at 193.

                                       -33-
scrutinizing limits on independent expenditures.28 The statute that

prompted the Buckley Court to introduce the "express advocacy"

construction       was    a        blanket     $1,000   limit     on    independent

expenditures.      424 U.S. at 41-44.            The more recent Supreme Court

precedents to make use of the express/issue advocacy distinction

addressed a narrower federal law prohibiting corporations and labor

unions      from   employing         general    treasury      funds    to   pay   for

"electioneering" communications targeting candidates for election.

See McConnell, 540 U.S. at 189-209; Wis. Right to Life, 551 U.S. at

464-82.     This line of cases came to a definitive end with Citizens

United, which held limitations on such expenditures by corporations

and unions to be unconstitutional, and thus effectively prohibited

any   law    limiting    independent          expenditures     regardless    of   the

identity of the regulated entity.               130 S. Ct. at 896-913.        As the

present case does not involve a limit on independent expenditures,

the relevance of these cases is limited at best.

             Second, and more fundamentally, the Supreme Court has

explicitly     rejected       an    attempt    to   "import    [the]   distinction"

between issue and express advocacy into the consideration of

disclosure requirements.             Id. at 915; see also id. ("[W]e reject

Citizens United's contention that the disclosure requirements must


      28
        In FEC v. Akins, 524 U.S. 11, 27 (1998), the Court
explicitly entertained the possibility, but did not decide, that
Buckley's "express advocacy" narrowing construction was limited to
addressing "the First Amendment problems presented by regulation of
'independent expenditures.'"

                                         -34-
be limited to speech that is the functional equivalent of express

advocacy.").     The   provisions   before   us   are   all   effectively

disclosure laws, in that they require the divulgence of information

to the public or the Commission, but do not directly limit speech.29

We find it reasonably clear, in light of Citizens United, that the

distinction between issue discussion and express advocacy has no

place in First Amendment review of these sorts of disclosure-

oriented laws.   Accord Human Life of Wash. Inc. v. Brumsickle, 624

F.3d 990, 1016 (9th Cir. 2010) ("Given the Court's analysis in

Citizens United, and its holding that the government may impose

disclosure requirements on speech, the position that disclosure




     29
       Of the provisions at issue here, Maine's requirement that
non-major-purpose PACs register with the Commission is, on its
face, the furthest from a traditional disclosure law. In function,
however, it too is first and foremost a disclosure provision. The
registration requirement does not obligate the PAC to form a
separate entity, create a segregated fund, or make any substantive
change to its operation or form; the law merely requires the
reporting of certain information about the PAC after it crosses the
applicable contribution/expenditure threshold (along with certain
other de minimis requirements, such as ongoing maintenance of
records). See Me. Rev. Stat. tit. 21-A, § 1053.
     Moreover, Citizens United may be read to suggest that the
Court views this type of information-gathering registration
requirement as akin to a disclosure requirement. In explaining why
it was not importing the express advocacy limitation into its
analysis of the disclosure law before it, the Court cited a case
upholding against First Amendment challenge a federal law that
imposed both disclosure and registration requirements on lobbyists,
noting that such requirements were found permissible "even though
Congress has no power to ban lobbying itself." Citizens United,
130 S. Ct. at 915 (citing United States v. Harriss, 347 U.S. 612,
625 (1954)).

                                -35-
requirements         cannot       constitutionally            reach    issue        advocacy      is

unsupportable.").

               Thus, to the extent that NOM's overbreadth arguments turn

on the distinction between issue discussion and express advocacy,

we reject them.

B.    Standard of Scrutiny

               Since Buckley, the Supreme Court has distinguished in its

First Amendment jurisprudence between laws that restrict "the

amount    of    money        a    person       or    group     can    spend        on    political

communication"         and        laws    that        simply    require       disclosure          of

information by those engaging in political speech. 424 U.S. at 19,

64.      The    Court      has     recognized          that    disclosure          laws,      unlike

contribution         and     expenditure            limits,     "impose       no    ceiling       on

campaign-related activities," id. at 64, and thus are a "less

restrictive         alternative          to    more    comprehensive          regulations         of

speech." Citizens United, 130 S. Ct. at 915; see also Buckley, 424

U.S.     at    68     ("[D]isclosure             requirements         certainly          in     most

applications appear to be the least restrictive means of curbing

the evils of campaign ignorance and corruption that Congress found

to exist.").         For that reason, disclosure requirements have not

been   subjected        to       strict       scrutiny,       but    rather    to       "'exacting

scrutiny,' which requires a 'substantial relation' between the

disclosure requirement and a 'sufficiently important' governmental

interest."       Citizens United, 130 S. Ct. at 914 (quoting Buckley,


                                                -36-
424 U.S. at 64, 66); see also Doe v. Reed, 130 S. Ct. 2811, 2818

(2010).30

                While NOM concedes that exacting scrutiny applies to

review     of    Maine's      independent    expenditure   and   disclaimer    and

attribution laws, it contends that Maine's PAC definitions are

subject to strict scrutiny.             In fact, NOM suggests that any law

defining an organization as a PAC is subject to strict scrutiny,

because, "[a]s a matter of law, not fact," PAC status is burdensome

and subjects an entity to "extensive regulations."                NOM's argument

here reflects two contradictory points. On the one hand, NOM seeks

to justify the application of strict scrutiny by reference to some

undefined set of "full-fledged political committee burdens."                     On

the   other,       NOM    disclaims    any     challenge   to    the    disclosure

requirements attendant to PAC status under Maine law -- i.e., the

actual burdens of registration and reporting imposed by the state's

PAC   provisions         --   but   purports   to   challenge    only    the   "PAC

definition, through which Maine unconstitutionally imposes full-

fledged political committee burdens."               NOM's point appears to be

that "by giving government the power to license speech" by defining



      30
        Additionally, the application of a disclosure requirement
may be held to violate the First Amendment where the challengers
can show "'a reasonable probability that the compelled disclosure
[of personal information] will subject them to threats, harassment,
or reprisals from either Government officials or private parties.'"
Reed, 130 S. Ct. at 2820 (alteration in original) (quoting Buckley,
424 U.S. at 74). NOM has not attempted to make such a showing here
with respect to the disclosures required by Maine law.

                                        -37-
an entity as a PAC, whatever obligations are imposed on PACs "in

effect are prior restraints."

            NOM's attempt to ascribe a free-standing significance to

the PAC label is unpersuasive.           It is not the designation as a PAC

but rather the obligations that attend PAC designation that matter

for purposes of First Amendment review.                Those obligations -- as

well as the basic definition of a "PAC" -- vary across the

jurisdictions       that    regulate   PACs.     Maine's     requirements   are

substantially different from those at issue in the cases NOM cites

in   support   of    its    contention    that   PAC    status   is   inherently

burdensome.    For example, in Citizens United, where, as NOM points

out, the Supreme Court characterized federal-law PACs as "expensive

to administer and subject to extensive regulations,"31 130 S. Ct.

at   897,   the     Court    was   considering    a     regime   that   required

corporations to set up a separate legal entity and create a

segregated fund prior to engaging in any direct political speech.

In addition, these federal-law PACs were subject to numerous

obligations and restrictions, among them a prohibition on an

organization soliciting contributions for its segregated fund from

anyone except its "members," which excluded "those persons who have



      31
       Partly for this reason, the Court refused to consider the
option of financing speech through a PAC to be a factor mitigating
the corporate and union independent expenditure ban's burden on
speech. See Citizens United, 130 S. Ct. at 897 ("Section 441b is
a ban on corporate speech notwithstanding the fact that a PAC
created by a corporation can still speak.").

                                       -38-
merely contributed to or indicated support for the organization in

the past."    Mass. Citizens for Life, 479 U.S. at 253-54 (citing 2

U.S.C. § 441b(b)(4)(A), (C)).                 In contrast, Maine's non-major-

purpose PAC provision does not condition political speech on the

creation of a separate organization or fund, establishes no funding

or independent expenditure restrictions,32 and imposes three simple

obligations    on      an   entity    qualifying      as    a    PAC:       filing     of    a

registration form disclosing basic information, quarterly reporting

of election-related contributions and expenditures, and simple

recordkeeping.

            Because Maine's PAC laws do not prohibit, limit, or

impose any onerous burdens on speech, but merely require the

maintenance and disclosure of certain financial information, we

reject    NOM's     argument      that   strict      scrutiny         should        apply.

Accordingly,      we   review     each   of    the   laws       at    issue    under      the

"exacting scrutiny" standard applicable to disclosure requirements.

C.   Application of Exacting Scrutiny to Maine's Laws

            As we have stated, we will consider a law constitutional

under exacting scrutiny standards where there is a "substantial

relation"     between       the   law    and    a    "'sufficiently            important'

governmental      interest."         Citizens    United,        130    S.     Ct.    at   914

(quoting Buckley, 424 U.S. at 64, 66).                     In Buckley, the Court


     32
       The only restriction on a PAC's expenditures is for direct
contributions to candidates; PACs are subject to the same per-
candidate contribution limits as any other entity or individual.

                                         -39-
recognized the goal of "provid[ing] the electorate with information

as to where political campaign money comes from and how it is

spent" to be such a "sufficiently important" governmental interest

capable of supporting a disclosure law.             424 U.S. at 66 (internal

quotation marks omitted).       The Court's more recent decisions have

continued    to   recognize    the   importance      of   this   informational

interest.     See, e.g., Citizens United, 130 S. Ct. at 914-15;

McConnell, 540 U.S. at 196.

            Buckley     tied   the       government's     interest    in    the

dissemination of information to the functioning of the electoral

process,    noting    that   "[i]n   a   republic    where   the   people   are

sovereign, the ability of the citizenry to make informed choices

among candidates for office is essential."           424 U.S. at 14-15.     The

Court observed that disclosure has several benefits in this regard:

            It allows voters to place each candidate in
            the political spectrum more precisely than is
            often possible solely on the basis of party
            labels and campaign speeches. The sources of
            a candidate's financial support also alert the
            voter to the interests to which a candidate is
            most likely to be responsive and thus
            facilitate predictions of future performance
            in office.

Id. at 67.

            However, the informational interest is not limited to

informing the choice between candidates for political office.                As

Citizens United recognized, there is an equally compelling interest

in identifying the speakers behind politically oriented messages.


                                     -40-
In an age characterized by the rapid multiplication of media

outlets and the rise of internet reporting, the "marketplace of

ideas" has become flooded with a profusion of information and

political messages.      Citizens rely ever more on a message's source

as a proxy for reliability and a barometer of political spin.

Disclosing the identity and constituency of a speaker engaged in

political speech thus "enables the electorate to make informed

decisions   and   give   proper   weight   to   different   speakers   and

messages."33 Citizens United, 130 S. Ct. at 916; see also Cal. Pro-

Life Council, Inc. v. Getman, 328 F.3d 1088, 1105 (9th Cir. 2003)

(recognizing that, in the "cacophony of political communications

through which . . . voters must pick out meaningful and accurate

messages[,] . . . being able to evaluate who is doing the talking

is of great importance").      Additionally, in the case of corporate

or organizational speakers, disclosure allows shareholders and

members to "hold [them] accountable for their positions." Citizens

United, 130 S. Ct. at 916.         In short, "[t]he First Amendment

protects political speech; and disclosure permits citizens and

shareholders to react to [that] speech . . . in a proper way." Id.




     33
       As the Court observed in First National Bank v. Bellotti,
435 U.S. 765 (1978), "the people in our democracy are entrusted
with the responsibility for judging and evaluating the relative
merits of conflicting arguments.    They may consider, in making
their judgment, the source and credibility of the advocate." Id.
at 791-92 (footnote omitted).

                                   -41-
            In line with these precedents, defendants offer Maine's

interest in disseminating information about political funding to

the electorate in support of the laws challenged here.34      As the

district court found, the interest is plainly a motivating factor

behind Maine's laws, and "Maine, through its Commission website and

otherwise, makes [the financial disclosure] information easily

available to the public." Nat'l Org. for Marriage, 723 F. Supp. 2d

at 263.   We thus proceed under the exacting scrutiny framework to

examine whether there is a "substantial relation" between Maine's

informational interest and each of the laws at issue.

            1.    Non-Major-Purpose PAC Provisions

            As we have described, Maine considers an entity to be a

non-major-purpose PAC when it receives contributions or makes

expenditures of more than $5,000 annually "for the purpose of

promoting, defeating or influencing in any way" a candidate's

election.        Me. Rev. Stat. tit. 21-A, § 1052(5)(A)(5).     Upon

crossing that threshold, the newly-deemed non-major-purpose PAC

must register with the Commission, maintain records of certain

expenditures as well as donor contributions aggregating more than

$50, and file reports both on a quarterly basis and shortly before


     34
        Defendants also cite an interest in "gathering data
necessary to enforce substantive election law restrictions."
Though we note that Buckley recognized a similar interest in
"gathering the data necessary to detect violations of [FECA's]
contribution limitations," 424 U.S. at 68, we find the
informational interest sufficient to support Maine's laws and thus
do not reach this second class of interests.

                                  -42-
and after each election.            Id. §§ 1053, 1057, 1059-60.           The

reporting requirements are well tailored to Maine's informational

interest, requiring disclosure only of the candidates or campaigns

the non-major-purpose PAC supports or opposes, its expenditures

made to support or oppose the same, and identifying information for

any contributors who have given more than $50 to the PAC to support

or oppose a candidate or campaign.           Id. § 1060.

              NOM   does   not   challenge   the   substantive    obligations

attendant to non-major-purpose PAC status, nor contest that the

registration, recordkeeping, and reporting requirements bear a

substantial relation to Maine's informational interest.              Instead,

NOM contends that Maine's definition of a non-major-purpose PAC,

standing alone, is unconstitutionally overbroad.                 In rejecting

NOM's argument for strict scrutiny, we have already addressed the

claim that PAC status is somehow inherently burdensome apart from

the specific requirements it entails.           However, there is a second

aspect   to    NOM's   argument.      NOM    contends   that   Supreme   Court

precedent sharply limits regulation of PACs to those that are under

the control of a candidate or have as their "major purpose" the

election of a candidate.           By its very definition, Maine's non-

major-purpose PAC provision covers entities that fall outside of

that allegedly limited zone of permissible regulation, and thus,

NOM contends, the provision is fatally overbroad.              We disagree.




                                      -43-
            NOM extracts support for its argument from a dictum in

Buckley, albeit a dictum that has had some reach.            In Buckley, the

Court    concluded    that    the   definition    of    expenditure    used    in

connection with FECA's disclosure provision -- and particularly the

phrase "for the purpose of influencing" -- raised significant line-

drawing problems because it had the "potential for encompassing

both issue discussion and advocacy of a political result."                    424

U.S. at 79.    In the course of its discussion, the Court noted that

FECA's   definition     of    "political     committees,"   which,    like    the

disclosure provision, was defined in terms of contributions and

expenditures, "could raise similar vagueness problems."                Id.    The

provision escaped these concerns, the Court explained, because it

could be construed more narrowly:

            To fulfill the purposes of [FECA, political
            committees] need only encompass organizations
            that are under the control of a candidate or
            the major purpose of which is the nomination
            or election of a candidate. Expenditures of
            candidates and of "political committees" so
            construed can be assumed to fall within the
            core area sought to be addressed by Congress.
            They are, by definition, campaign related.

Id.   Buckley's      narrow   reading   of     FECA's   political     committee

definition, though dictum, appears to have been accepted by later

opinions.     See McConnell, 540 U.S. at 170 n.64; Mass. Citizens for

Life, 479 U.S. at 252 n.6; cf. FEC v. Akins, 524 U.S. 11, 26-27

(1998) (noting dispute over extent of narrowing construction). NOM

draws from this the conclusion that the First Amendment permits an


                                      -44-
entity to be designated a "PAC" only where it (1) "is under the

control of a candidate" or (2) has as its major purpose "the

nomination or election of a candidate."

            We find no reason to believe that this so-called "major

purpose" test, like the other narrowing constructions adopted in

Buckley,    is   anything     more     than    an    artifact    of     the    Court's

construction of a federal statute. See McConnell, 540 U.S. at 191-

92.   The Court has never applied a "major purpose" test to a

state's    regulation    of    PACs,    nor    have    we.      And,    as    we    have

discussed, the line-drawing concerns that led the Court to read

FECA's    definition    of    "political       committee"      narrowly       are   not

relevant to our First Amendment review of Maine's statutes.

Moreover, as the district court aptly observed, application of

NOM's "major-purpose" test would "yield perverse results" here:

            Under NOM's interpretation, a small group with
            the major purpose of re-electing a Maine state
            representative that spends $1,500 for ads
            could be required to register as a PAC. But a
            mega-group that spends $1,500,000 to defeat
            the same candidate would not have to register
            because the defeat of that candidate could not
            be considered the corporation's major purpose.

Nat'l Org. for Marriage, 723 F. Supp. 2d at 264.                       We, like the

district    court,     see    no   basis      to    conclude    "that    the       First

Amendment's protections should apply so unequally."                     Id.

            We therefore reject NOM's argument that the non-major-

purpose PAC definition is unconstitutionally overbroad. Because we

find a substantial relation between Maine's disclosure-oriented

                                       -45-
regulation of non-major-purpose PACs and its interest in the

dissemination of information regarding the financing of political

speech, we conclude that the law does not, on its face, offend the

First Amendment.

           2.    Independent Expenditure Provision

           We similarly find that Maine's independent expenditure

reporting provision poses no First Amendment concerns.               The law

primarily obligates anyone spending more than an aggregate of $100

for communications expressly advocating the election or defeat of

a candidate to report the expenditure to the Commission.          Me. Rev.

Stat.   tit.    21-A,   §   1019-B(1)(A),   (3).     Reviewing   a    prior,

substantially similar version of this provision in Daggett v.

Commission on Governmental Ethics and Election Practices, 205 F.3d

445, 466 (1st Cir. 2000), we held that "the modest amount of

information requested is not unduly burdensome and ties directly

and closely to the relevant government interests."               We see no

reason to depart from that conclusion here.

           The    independent    expenditure   law   also   presumptively

requires a report of any expenditure over $100 for communications

naming or depicting a clearly identified candidate within a set

period prior to any election.       Me. Rev. Stat. tit. 21-A, § 1019-

B(1)(B), (3).     Though we did not review this aspect of the law in

Daggett, the Supreme Court upheld in Citizens United a similar

provision of federal election law that required disclosure in


                                   -46-
connection with expenditures for electioneering communications

(communications made shortly before an election that refer to a

clearly identified candidate for federal office).              130 S. Ct. at

913-16.     In so doing, the Court noted that "the public has an

interest in knowing who is speaking about a candidate shortly

before an election."      130 S. Ct. at 915-16.          The law here is

perhaps more tailored than that at issue in Citizens United, as it

offers an opportunity to rebut the presumption that a communication

made shortly before an election and identifying a candidate had the

"intent to influence the nomination, election or defeat of a

candidate." Me. Rev. Stat. tit 21-A, § 1019-B(2). Regardless, the

information that must be reported under this subsection is, as

Daggett    found,   "modest,"   205   F.3d   at   466,   and    it   bears   a

substantial relation to the public's "interest in knowing who is

speaking about a candidate shortly before an election."              Citizens

United, 130 S. Ct. at 915-16.

            NOM argues that Maine lacks a "sufficiently important"

interest in the $100 threshold at which the reporting requirement

adheres,     and,   alternatively,    that    the   threshold        lacks   a

"substantial relation" to a sufficiently important governmental

interest.    NOM's argument operates from a mistaken premise; we do

not review reporting thresholds under the "exacting scrutiny"

framework.     In Buckley, facing a similar challenge to a $10

threshold for a recordkeeping provision and a $100 reporting


                                  -47-
threshold, the Supreme Court noted that the choice of where to set

such monetary thresholds "is necessarily a judgmental decision,

best   left   in    the   context      of     this    complex     legislation    to

congressional discretion."           424 U.S. at 83.          The Court concluded

that, although there was no evidence in the record that Congress

had "focused carefully on the appropriate level at which to require

recording and disclosure," and despite the fact that the low

thresholds might "discourage participation by some citizens in the

political process," it could not say that "the limits designated

are wholly without rationality."            Id.; see also id. n.111 ("[W]hen

it is seen that a line or point there must be, and that there is no

mathematical or logical way of fixing it precisely, the decision of

the legislature must be accepted unless we can say that it is very

wide of any reasonable mark." (quoting Louisville Gas Co. v.

Coleman, 277 U.S. 32, 41 (1928) (Holmes, J., dissenting))).                     The

Court thus upheld FECA's recordkeeping and reporting thresholds.

          Following Buckley, we have granted "judicial deference to

plausible legislative judgments" as to the appropriate location of

a   reporting      threshold,    and        have     upheld    such   legislative

determinations unless they are "'wholly without rationality.'"

Vote Choice, Inc. v. DiStefano, 4 F.3d 26, 32-33 (1st Cir. 1993)

(quoting Buckley, 424 U.S. at 83).                 In Daggett, for example, we

applied these      standards    in    rejecting       a   challenge to   the    $50

reporting threshold in the prior iteration of Maine's independent


                                       -48-
expenditure law.       205 F.3d at 466 ("We remain unconvinced . . .

that, if $100 was an appropriate threshold for requiring the

reporting of independent expenditures in federal elections in

Buckley, $50 is an illegitimate threshold for Maine elections.").

            Despite the fact that the threshold has been doubled

since     Daggett,   NOM   argues   that    we     should    find   the    line

unconstitutional because it is not indexed to inflation.                  In so

arguing, it relies on an observation in Randall v. Sorrell, 548

U.S. 230, 261 (2006), that "[a] failure to index limits means that

limits which are already suspiciously low . . . will almost

inevitably become too low over time."              The limits at issue in

Sorrell, however, were substantive contribution limits, the setting

of which presents different considerations than the determination

of the threshold for a reporting requirement,35 and which is subject

to different standards of review. Neither we nor the Supreme Court

has ever second-guessed a legislative decision not to index a

reporting requirement to inflation.        Indeed, in Buckley, the Court

acknowledged    that   Congress,    in   setting    FECA's   $100   reporting

threshold, appeared to have simply adopted the threshold used in

similar disclosure laws since 1910 -- i.e., over the course of more

than sixty years, without any adjustment for inflation.              424 U.S.



     35
       For instance, we have held that the First Amendment would
permit, in some cases, a first-dollar reporting requirement, see
Vote Choice, 4 F.3d at 33, whereas the First Amendment clearly sets
a "lower bound" for contribution limits. Sorrell, 548 U.S. at 248.

                                    -49-
at 83.       We thus reject NOM's argument that the $100 threshold is

unconstitutional simply because it is static. Moreover, we cannot

conclude that Maine's choice of a $100 threshold, double the amount

we   upheld        just   a   decade    ago   in    Daggett,    is   wholly     without

rationality.

               3.    Disclaimer and Attribution Provisions

               Finally, we agree with the district court that "Citizens

United       has    effectively        disposed     of   any   attack    on     Maine's

attribution and disclaimer requirements." Nat'l Org. for Marriage,

723 F. Supp. 2d at 267.           NOM argues that Maine's "attribution and

disclaimer requirements are so great that the government's interest

does not reflect the burden on speech," as the required disclosures

will "distract readers and listeners from NOM's message."                           We

disagree.           The   requirements     are     minimal,    calling   only    for a

statement of whether the message was authorized by a candidate and

disclosure of the name and address of the person who made or

financed the communication.              Me. Rev. Stat. tit. 21-A, § 1014(1)-

(2).        These are precisely the requirements approved in Citizens

United,36 see 130 S. Ct. at 913-14 (citing 2 U.S.C. § 441d), and

they bear a close relation to Maine's interest in dissemination of



       36
        In fact, the statute at issue in Citizens United was
slightly more prescriptive, specifying that, for video messages,
"[t]he required statement must be made in a 'clearly spoken
manner,' and displayed on the screen in a 'clearly readable manner'
for at least four seconds." 130 S. Ct. at 914 (quoting 2 U.S.C. §
441d(d)(2)).

                                           -50-
information regarding the financing of political messages.                The

disclaimer       and   attribution   requirements    are,   on   their   face,

unquestionably constitutional.37

                   IV.   Due Process Vagueness Challenges

            Having found that each of the challenged statutes pass

muster under the First Amendment, we turn next to NOM's contention

that portions of the statutes are unconstitutionally vague.

            The vagueness doctrine, a derivative of due process,

protects against the ills of laws whose "prohibitions are not

clearly defined."        Grayned v. City of Rockford, 408 U.S. 104, 108

(1972); see also Williams, 553 U.S. at 304.          In prohibiting overly

vague laws, the doctrine seeks to ensure that persons of ordinary

intelligence have "fair warning" of what a law prohibits, prevent

"arbitrary and discriminatory enforcement" of laws by requiring

that they "provide explicit standards for those who apply them,"

and, in cases where the "statute 'abut(s) upon sensitive areas of

basic First Amendment freedoms,'" avoid chilling the exercise of

First Amendment rights. Grayned, 408 U.S. at 108-09 (alteration in

original) (quoting Baggett v. Bullitt, 377 U.S. 360, 372 (1964)).

In   view   of    this   last   interest,   the   Constitution    requires   a


      37
       NOM argues that, though Citizens United and other courts may
have approved disclaimer and attribution limitations in the precise
circumstances before them, such measures have never been approved
per se. That may be so, but the mere fact that disclaimer and
attribution requirements have not been considered in the
environment in which we review them now does not weaken our
conclusion that the requirements withstand exacting scrutiny.

                                     -51-
"'greater   degree    of     specificity'"       in       cases    involving   First

Amendment rights.          Buckley, 424 U.S. at 77 (quoting Smith v.

Goguen, 415 U.S. 566, 573 (1974)).

            Even under the heightened standard for First Amendment

cases,   though,     not    all     vagueness     rises       to    the   level   of

constitutional concern.           "Many statutes will have some inherent

vagueness, for '[i]n most English words and phrases there lurk

uncertainties.'" Rose v. Locke, 423 U.S. 48, 49-50 (1975) (per

curiam) (quoting Robinson v. United States, 324 U.S. 282, 286

(1945)); see also     Ward v. Rock Against Racism, 491 U.S. 781, 794

(1989) ("[P]erfect clarity and precise guidance have never been

required even of regulations that restrict expressive activity.").

Moreover,    "[t]he    mere        fact   that        a     regulation     requires

interpretation does not make it vague."                     Ridley v. Mass. Bay

Transp. Auth., 390 F.3d 65, 93 (1st Cir. 2004).                   We have thus said

that "a statute is unconstitutionally vague only if it 'prohibits

. . . an act in terms so uncertain that persons of average

intelligence would have no choice but to guess at its meaning and

modes of application.'"       United States v. Councilman, 418 F.3d 67,

84 (1st Cir. 2005) (en banc) (quoting United States v. Hussein, 351

F.3d 9, 14 (1st Cir. 2003)).

            With these standards in mind, we review NOM's vagueness

challenges de novo.    Hussein, 351 F.3d at 14.              NOM poses challenges

to three sets of terms, and variations thereof: (1) "promoting,"


                                      -52-
"support,"    and     "opposition";   (2)     "influencing";   and   (3)

"initiation."       In addition, NOM claims that the definition of

"expressly advocate" is unconstitutionally vague because it invites

the use of context to determine the purpose of a communication.

A.   "Promoting," "Support," and "Opposition"

            We begin with NOM's vagueness challenge to variations of

the terms "promoting," "support," and "opposition," which appear in

three separate provisions:38 the definition of a non-major-purpose

PAC,39 the PAC statute's definition of an "expenditure,"40 and the

independent expenditure provision.41        The district court held each

of these terms to be sufficiently clear to evade due process

concerns.    We agree.




     38
       The term "promoting" also appears in the definition of a
major-purpose PAC, Me. Rev. Stat. tit. 21-A, § 1052(5)(A)(4), which
we do not address here in light of our holding that NOM lacks
standing to challenge the major-purpose PAC provision.
     39
        The statute defines a non-major-purpose PAC to mean an
entity that crosses the requisite threshold of contributions or
expenditures "for the purpose of promoting, defeating or
influencing in any way" a candidate election. Me. Rev. Stat. tit
21-A, § 1052(5)(A)(5) (emphasis added).
     40
        The statute defines "expenditure" to include giving
something of value "for the initiation, support, or defeat" of a
campaign or initiative. Me. Rev. Stat. tit. 21-A, § 1052(4)(A)(1)
(emphasis added).
     41
       The independent expenditure statute instructs that reports
submitted pursuant to the provision "must state whether the
expenditure is in support of or in opposition to the candidate."
Me. Rev. Stat. tit. 21-A, § 1019-B(3)(B) (emphasis added).

                                  -53-
          The Supreme Court rejected a vagueness challenge to

substantially similar statutory language in McConnell, 540 U.S. 93,

overruled on other grounds by Citizens United, 130 S. Ct. 876. The

language at issue was a provision of federal election law defining

"Federal election activity" to include "a public communication that

refers to a clearly identified candidate for Federal office . . .

and that promotes or supports a candidate for that office, or

attacks or opposes a candidate for that office (regardless of

whether the communication expressly advocates a vote for or against

a candidate)."     2 U.S.C. § 431(20)(A)(iii).     Applying due process

standards,   the    Court   observed   that   "[t]he   words   'promote,'

'oppose,' 'attack,' and 'support' clearly set forth the confines

within which potential party speakers must act in order to avoid

triggering the provision."     McConnell, 540 U.S. at 170 n.64.       The

Court concluded that "[t]hese words 'provide explicit standards for

those who apply them' and 'give the person of ordinary intelligence

a reasonable opportunity to know what is prohibited,'" and thus

held that the provision was not unconstitutionally vague.            Id.

(quoting Grayned, 408 U.S. at 108-09).

          NOM acknowledges McConnell's relevance, but argues that

the opinion's holding is limited to the context of the federal law

at issue there, citing several authorities that purportedly held

similar statutory language to be "vague and overbroad vis-à-vis

other speech or other speakers." NOM's argument is misguided. The


                                  -54-
authorities NOM cites -- circuit court opinions and a partial

concurrence to the Court's 2007 decision in Wisconsin Right to Life

-- address the conceptually distinct question of whether terms such

as   "promote,"   "oppose,"   "attack,"   and   "support"   maintain   an

acceptably clear distinction between express campaign advocacy and

issue advocacy.     See Wis. Right to Life, 551 U.S. at 492-93

(Scalia, J., concurring); Ctr. for Individual Freedom v. Carmouche,

449 F.3d 655, 662-66 (5th Cir. 2006); N.C. Right to Life, Inc. v.

Bartlett, 168 F.3d 705, 712-13 (4th Cir. 1999).         This is, as we

have discussed, primarily an overbreadth issue, and we have already

rejected    NOM's    arguments     that   the    statutes    here      are

unconstitutionally overbroad.

           If, on the other hand, NOM offers these authorities

solely for the purpose of countering McConnell's vagueness holding

-- which is the relevant point here -- they also fall short of the

mark.   None of the cited cases is a majority Supreme Court opinion

issued after McConnell, so McConnell remains the leading authority

relevant to interpretation of the terms before us.      Of course, the

statutes here are distinct from the provision that McConnell

construed, and thus the Court's reading is not dispositive.

However, contrary to NOM's assertion, the statutory context here is

close enough to McConnell to make the Court's conclusion that the

terms are not vague particularly persuasive.           In each of the

provisions,   the   terms     "promote"/"promoting,"   "support,"      and


                                  -55-
"oppose"/"opposition" have an election-related object: "candidate"

in the federal law, 2 U.S.C. § 431(20)(A)(iii), and "candidate,"

"nomination or election of any candidate" and "campaign, referendum

or initiative" in the Maine provisions, Me. Rev. Stat. tit. 21-A,

§§ 1019-B(3)(B), 1052(4)(A)(1), (5)(A)(5).          If anything, the terms

of Maine's statutes provide slightly more clarity: for example,

§ 1052(5)(A)(5)'s reference to "promoting . . . the nomination or

election of any candidate" is more precise than the federal law's

reference   to   "promot[ing]   .    .   .   a   candidate,"   2   U.S.C.   §

431(20)(A)(iii).     We thus find the use of "promoting," "support,"

and "opposition" in §§ 1019-B and 1052 clear enough to "give the

person of ordinary intelligence a reasonable opportunity to know

what is prohibited."    Grayned, 408 U.S. at 108.

B.   "Influencing"

            The term "influencing" (appearing also as "influence")

presents a closer question.42 The district court held "influencing"


     42
       "Influencing" appears in a number of places throughout the
statutes challenged by NOM. These include: the definition of a
non-major-purpose PAC, Me. Rev. Stat. 21-A, § 1052(5)(A)(5)
(defining non-major-purpose PAC to mean an entity that crosses the
requisite threshold of contributions or expenditures "for the
purpose of promoting, defeating or influencing in any way" a
candidate election (emphasis added)); the out-of-state PAC
provision, id. § 1053-B (providing that an out-of-state PAC need
not register if, among other things, it "has not raised and
accepted any contributions during the calendar year to influence an
election or campaign in [Maine]" (emphasis added)); the attribution
and disclaimer provision, id. § 1014(2-A) (clarifying that
disclaimer and attribution requirements do not apply to
communications made shortly before an election that name or depict
a candidate "if the communication was not made for the purpose of

                                    -56-
to be unconstitutionally vague and severed it from the various

statutes challenged here.       On appeal, defendants urge that we find

"influencing" sufficiently clear to avoid due process concerns.

NOM, in turn, contends that the district court erred in severing

"influencing,"     suggesting    that    we   should    find    the   statutes

unconstitutional    in   their    entirety.      Because       we   agree   with

defendants that the use of "influencing" in the statutes before us

is, when given a properly limited meaning, not unconstitutionally

vague, we need not reach the question of severance.

          In   arguing   that    "influencing"     is    unconstitutionally

vague, NOM relies on the Supreme Court's construction of similar

language in Buckley v. Valeo.           The relevant portion of Buckley

concerned a disclosure requirement applicable to anyone "'who makes

contributions or expenditures' aggregating over $100 in a calendar

year."   Buckley, 424 U.S. at 74-75 (quoting 2 U.S.C. § 434(e)).

The statute defined "expenditures" to include "the use of money or

other valuable assets 'for the purpose of . . . influencing' the



influencing the candidate's . . . election" (emphasis added)); the
independent expenditure provision, id. § 1019-B(2) (providing that
a person presumed to have made an independent expenditure may rebut
the presumption by filing a statement that "the cost was not
incurred with the intent to influence the nomination, election or
defeat of a candidate" (emphasis added)); and the definitions of
"expenditure" used in connection with the attribution and
disclaimer, independent expenditure, and PAC provisions, id. §§
1012(3) (defining "expenditure" to include giving something of
value "for the purpose of influencing the nomination or election of
any person to political office" (emphasis added)), 1052(4)(A)(1)
(same).

                                   -57-
nomination or election of candidates for federal office."                             Id. at

77    (quoting     2    U.S.C.       §   431(f)).     The      Court     noted   that    the

"ambiguity" of the phrase "for the purpose of influencing" "poses

constitutional           problems"        and    "raises       serious        problems    of

vagueness," id. at 76-77, in that it had the "potential for

encompassing both issue discussion and advocacy of a political

result," id. at 79.              This was, of course, the same concern the

Court raised with respect to the phrase "relative to a candidate"

in    FECA's independent expenditures cap, and the Court reached an

identical solution.             The Court skirted its constitutional concerns

by    imposing      a        limiting     construction      on     the    definition      of

expenditure "to reach only funds used for communications that

expressly advocate the election or defeat of a clearly identified

candidate."        Id. at 80 (footnote omitted).

             NOM's       argument        that   Buckley     dictates      a    finding    of

vagueness here is flawed on several counts.                      First, as more recent

Supreme Court precedents have made clear, Buckley's narrowing

interpretation of the phrase "for the purpose of influencing" "was

the    product          of     statutory        interpretation          rather    than     a

constitutional command."                 McConnell, 540 U.S. at 192.             The Court

never squarely held in Buckley that the term "influencing" was

unconstitutionally vague under due process standards, and the

constitutional concern that prompted the Court to narrow the term

--    the   fear    that       the   statute     might    be     read    to   reach   issue


                                             -58-
discussion -- is, as we have said, not a relevant one for review of

disclosure laws.    Second, even if Buckley were to have found

"influencing" unconstitutionally vague in FECA, it would not be

dispositive of the question here.      Terms claimed to be vague must

be interpreted in light of their precise statutory context, see URI

Student Senate v. Town of Narragansett, 631 F.3d 1, 14 (1st Cir.

2011); Welch v. United States, 750 F.2d 1101, 1112 (1st Cir. 1985),

and thus a phrase deemed problematic in federal election statutes

might not run afoul of vagueness standards in Maine's statutes.

          Nonetheless,    Buckley's     concerns   aside,   the   term

"influencing" does present some vagueness problems.         The other

candidate-related terms employed by the statutes here -- such as

"promoting," "opposition," "defeat," and "support," Me. Rev. Stat.

tit. 21-A, §§ 1019-B(3)(B), 1052(4)(A)(1), (5)(A)(5) -- are more

plainly result-oriented, focusing on advocacy for or against a

particular candidacy. Influence, on the other hand, covers a wider

range of objectives.     Conceivably falling within the meaning of

"influence" are objectives as varied as advocacy for or against a

candidate's election; championing an issue for inclusion in a

candidate's platform; and encouraging all candidates to embrace

public funding.    Without more context, we believe the intended

meaning of "influence" to be uncertain enough that a person of

average intelligence would be forced to "'guess at its meaning and

modes of application.'"      Councilman, 418 F.3d at 84 (quoting


                                -59-
Hussein, 351 F.3d at 14).

          Arguing    that    the    statutes'       use   of   "influencing"     is

adequately clear, defendants point us to the interpretive canon of

noscitur a sociis, which provides that an ambiguous statutory term

may be "given more precise content by the neighboring words with

which it is associated."         Williams, 553 U.S. at 294.           For example,

in the non-major-purpose PAC definition, defendants suggest that

"influencing" should be given a meaning similar to or consistent

with "promoting" and "defeating."           See Me. Rev. Stat. tit. 21-A, §

1052(5)(A)(5)    ("for     the    purpose     of    promoting,       defeating   or

influencing in any way").         This argument fails for two reasons.

          First, "influencing" appears on its own in some of the

statutes before us, thus defeating the noscitur a sociis exercise

for those provisions.       See, e.g., id. § 1014(2-A) ("The disclosure

is not required if the communication was not made for the purpose

of   influencing    the    candidate's        nomination       for   election    or

election.").    Second, in those statutes where "influencing" is

paired with other terms, we find more persuasive the countervailing

interpretive    canon     counseling    that    a   statute     should    "'be   so

construed that, if it can be prevented, no clause, sentence, or

word shall be superfluous, void, or insignificant.'"                  TRW Inc. v.

Andrews, 534 U.S. 19, 31 (2001) (quoting Duncan v. Walker, 533 U.S.

167, 174 (2001)).       Our interpretation is guided by the fact that,

even where it appears with other terms, "influencing" appears to


                                       -60-
have been intentionally set apart.                      For example, the relevant

language of § 1052(5)(A)(5) reads "for the purpose of promoting,

defeating or influencing in any way;" the addition of "in any way"

logically gives "influencing" a broader sweep than the foregoing

terms.    The differentiation is even more apparent in the PAC

statute's definition of expenditure, where the term "influencing"

appears in a different clause and is given a different (though

related) object from the other terms.                        See Me. Rev. Stat. tit.

21-A, § 1052(4)(A)(1) (defining expenditure to cover the transfer

of anything of value "for the purpose of influencing the nomination

or   election   of    any     person   to     political         office;      or    for    the

initiation,     support       or   defeat    of     a    campaign,     referendum          or

initiative.").       The natural inference from this separation is that

the drafters intended "influencing" to carry a different meaning

from the words with which it appears.

            Despite     their      continued       insistence       that     the    use    of

"influencing"    in     the    statutes      here       is    not   vague,    defendants

recognize     that     we,     like    the        district       court,      might       find

"influencing" insufficiently clear on its face to satisfy due

process standards.        Therefore, as a fallback position, defendants

offer a     narrowing     construction        that      has    been   adopted       by    the

Commission with respect to a separate statute regulating ballot

question committees.           In written guidance, the Commission has

clarified    that it      interprets        the    phrase "for        the    purpose       of


                                        -61-
initiating, promoting, defeating or influencing in any way a

campaign," Me. Rev. Stat. tit. 21-A, § 1056-B, in the context of

ballot-question           campaigns,        to     "include      communications        and

activities        which       expressly    advocate       for   or    against   a   ballot

question or which clearly identify a ballot question by apparent

and unambiguous reference and are susceptible of no reasonable

interpretation           other     than    to    promote    or       oppose   the   ballot

question," Me. Comm'n on Governmental Ethics & Elections Practices,

Guidance on Reporting as a Ballot Question Committee, available at

http://www.maine.gov/ethics/bqcs/guidance.htm (last visited July

25, 2011).         This narrowing construction was not offered to the

district court.43             However, there is no barrier to our considering

it here -- and, indeed, we are required to do so.                             See Hoffman

Estates, 455 U.S. at 494 n.5 ("In evaluating a facial challenge to

a state law, a federal court must . . . consider any limiting

construction           that    a   state   court     or    enforcement        agency   has

proffered.").

                 As narrowed, the terms "influencing" and "influence," as

used        in   the    statutes     at     issue     here,      would    include      only


       43
       The Maine Attorney General had offered in prior litigation
before the district court a narrowing construction limiting the
term "influencing" to express advocacy. See Volle v. Webster, 69
F. Supp. 2d 171, 175 (D. Me. 1999). In light of the fact that
Supreme Court precedent subsequent to that litigation "made clear
that the state may regulate speech other than express advocacy,"
the Attorney General believed that the narrowing construction was
"no longer required" and therefore did not offer it in the
proceedings below.

                                            -62-
"communications and activities that expressly advocate for or

against [a candidate] or that clearly identify a candidate by

apparent and unambiguous reference and are susceptible of no

reasonable interpretation other than to promote or oppose the

candidate." This narrowed formulation is considerably more precise

than the original, and succeeds both in "provid[ing] explicit

standards for those who apply" the provisions at issue here and in

ensuring that persons of average intelligence will have reasonable

notice of the provisions' coverage.   Grayned, 408 U.S. at 108.   We

thus conclude that the provisions' use of the terms "influencing"

and "influence," so limited, is not so vague as to offend due

process.

C.   "Initiation"

           Among the statutes at issue in this appeal, the term

"initiation" appears only in the PAC statute's definition of

"expenditure."44    NOM offers no support for its argument that

"initiation" is vague, contending only that "initiation" "fare[s]

no better" than the other terms challenged on vagueness grounds.

We find "initiation" to be adequately clear.       The context --

defining "expenditure" to include giving something of value "for



     44
       The statute defines "expenditure" to include the transfer
of something of value "for the initiation, support or defeat of a
campaign, referendum or initiative."   Me. Rev. Stat. tit. 21-A, §
1052(4)(A)(1) (emphasis added). NOM also challenges the use of
"initiating" in the definition of a major-purpose PAC, but we have
held that it lacks standing to pursue that claim.

                               -63-
the    initiation     .   .   .   of   a    campaign"    --   makes   plain    that

"initiation" is being used as the noun form of the verb "initiate,"

the primary definition of which is "to begin, set going, or

originate."        The Random House Dictionary of the English Language

982 (2d ed. unabr. 1987).              Used in this way, the language is

unequivocal, and easily would put an individual of average aptitude

on notice that the act of incurring an expense for the purpose of

beginning an electoral campaign will constitute an "expenditure"

within the meaning of § 1052(4)(A)(1).                 See Grayned, 408 U.S. at

108.    NOM's argument that "initiation" is unconstitutionally vague

thus fails.

D.    Use of Context in Definition of "Expressly Advocate"

             NOM's final vagueness argument is somewhat distinct from

the preceding ones.           While NOM's claim focuses on the phrase

"expressly advocate" in the independent expenditure statute,45 NOM

does not contend that the phrase itself is unconstitutionally

vague.      Instead, NOM argues that Maine's definition of "expressly

advocate," set forth in regulations promulgated by the Commission,

renders      the   term   vague    because        it   invites   reliance     on   a

communication's context and employs a purportedly unconstitutional


       45
       The statute defines an "independent expenditure" to be one
"that expressly advocates the election or defeat of a clearly
identified candidate." Me. Rev. Stat. tit. 21-A, § 1019-B(1)(A).
Though the attribution and disclaimer provisions also use the
phrase "expressly advocating," see id. § 1014(1), the regulations
challenged here relate solely to the definition of an "independent
expenditure."

                                           -64-
"appeal-to-vote" formulation for determining what qualifies as

express advocacy.     Specifically, the regulations provide that a

communication will be considered to "expressly advocate" when it

employs phrases that "in context can have no other reasonable

meaning than to urge the election or defeat of one or more clearly

identified    candidate(s),   such     as   posters,     bumper     stickers,

advertisements, etc. which say 'Pick Berry,' 'Harris in 2000,'

'Murphy/Stevens'    or   'Canavan!'"        94-270-001    Me.     Code   R.   §

10(2)(B).46   As we explain, NOM's arguments read far too much into

a limited line of Supreme Court precedents, and provide no basis

for concluding that Maine's regulations are unconstitutionally

vague.

            NOM's arguments have their roots in the recent trio of



     46
          The full text of the definition is as follows:

     "Expressly advocate" means any communication that uses
     phrases such as "vote for the Governor," "reelect your
     Representative," "support the Democratic nominee," "cast
     your ballot for the Republican challenger for Senate
     District 1," "Jones for House of Representatives," "Jean
     Smith in 2002," "vote Pro-Life" or "vote Pro-Choice"
     accompanied by a listing of clearly identified candidates
     described as Pro-Life or Pro-Choice, "vote against Old
     Woody," "defeat" accompanied by a picture of one or more
     candidate(s), "reject the incumbent," or communications
     of campaign slogan(s) or individual word(s), which in
     context can have no other reasonable meaning than to urge
     the election or defeat of one or more clearly identified
     candidate(s),   such   as   posters,   bumper   stickers,
     advertisements, etc. which say "Pick Berry," "Harris in
     2000," "Murphy/Stevens" or "Canavan!".

94-270-001 Me. Code R. § 10(2)(B).

                                 -65-
Supreme Court cases addressing the constitutionality of the federal

prohibition of independent expenditures by corporations and unions

for "electioneering" communications -- those made shortly before a

primary or general election that clearly identify a candidate for

federal office.        The trio began with McConnell, in which the Court

upheld the electioneering provision against a facial overbreadth

challenge.    In so doing, the Court found unavailing the contention

that the provision would regulate a substantial amount of issue

advocacy, noting that the argument "fail[ed] to the extent that the

issue ads broadcast during the [relevant period] are the functional

equivalent of express advocacy."          McConnell, 540 U.S. at 206.

            This conditional assertion was put to the test several

years     later   in    Wisconsin    Right   to    Life,    when   the    Court,

entertaining      an    as-applied    challenge    to      the   electioneering

provision,    considered     whether     several   specific      advertisements

qualified as the "functional equivalent of express advocacy."                 The

Court concluded they did not, and accordingly held the provision

unconstitutional in its application.          Along the way, the principal

opinion made two points relevant to NOM's arguments here.                 First,

it suggested that an advertisement would qualify as the "functional

equivalent of express advocacy," and thereby could be regulated

without    triggering      overbreadth     concerns,    only     when    it   "is

susceptible of no reasonable interpretation other than as an appeal




                                      -66-
to vote for or against a specific candidate."47 Wis. Right to Life,

551 U.S. at 469-70. NOM refers to this formulation as the "appeal-

to-vote test."      Second, the Court criticized efforts to use the

advertisements' context to determine whether they qualified as the

"'functional      equivalent'    of    express       advocacy,"   noting    that

"contextual factors of the sort invoked [there] should seldom play

a significant role in the inquiry."           Id. at 473-74.

           Most recently, the Court concluded in Citizens United

that Congress could not limit the campaign-related speech of

corporations and unions and thus held the electioneering provision

unconstitutional, overturning McConnell. Citizens United provides

the   launching    point   for   NOM's       first    argument    that    Maine's

definition of "expressly advocate" is vague.               NOM contends that

Citizens   United     eliminated      "the     appeal-to-vote      test    as   a

constitutional limit on government power," and reads into this an

implicit holding that the test was unconstitutionally vague.

           NOM's reading finds no support in the text of Citizens

United, though we agree with NOM that, in striking down the federal

electioneering expenditure statute, Citizens United eliminated the




      47
        En route to this test, the principal opinion rejected
proposed intent- and effect-based standards, i.e. frameworks that
would have required inquiry into the intent of the speaker to
affect an election or an examination of the actual effect the
speech would have on an election or on its target audience. Wis.
Right to Life, 551 U.S. at 467-69.

                                      -67-
context in which the appeal-to-vote test has had any significance.48

It is a large and unsubstantiated jump, however, to read Citizens

United as casting doubt on the constitutionality of any statute or

regulation using language similar to the appeal-to-vote test to

define the scope of its coverage.      The basis for Citizens United's

holding on the constitutionality of the electioneering expenditure

statute had nothing to do with the appeal-to-vote test or the

divide between express and issue advocacy.        Instead, the decision

turned on a reconsideration of prior case law holding that a

corporation's   political   speech     may   be   subjected   to   greater

regulation than an individual's.     See Citizens United, 130 S. Ct.

at 886.   The opinion offered no view on the clarity of the appeal-

to-vote test.   In fact, the Court itself relied on the appeal-to-

vote test in disposing of a threshold argument that the appeal

should be resolved on narrower, as-applied grounds.           See id. at

889-90    (applying   appeal-to-vote     test     in   determining   that

advertisements at issue were the functional equivalent of express

advocacy).



     48
       We do not agree, however, with NOM's characterization of the
appeal-to-vote test, or any of the other tests proposed by the
Court for distinguishing between express and issue advocacy, as a
"constitutional limit on government power." Citizens United made
clear that at least some forms of regulation may reach issue
advocacy, see 130 S. Ct. at 915, and there are substantial
questions as to whether the line between issue advocacy and express
advocacy is constitutionally rooted, see McConnell, 540 U.S. at 193
(noting doubts that "the First Amendment erects a rigid barrier
between express advocacy and so-called issue advocacy").

                                -68-
                We find similarly misguided NOM's argument that the

definition of "expressly advocate" is vague due to the regulation's

reference        to     consideration       of   an      advertisement's            words   "in

context."       NOM misinterprets Wisconsin Right to Life in suggesting

that the principal opinion barred all consideration of context to

determine whether an advertisement was the functional equivalent of

express        advocacy.        To    the   contrary,          the     opinion      explicitly

acknowledges          that    "[c]ourts     need    not    ignore         basic     background

information that may be necessary to put an ad in context."                                 Wis.

Right to Life, 551 U.S. at 474.49                It is apparent from the examples

provided by the regulation here -- "'Pick Berry,' 'Harris in 2000,'

'Murphy/Stevens' or 'Canavan!'" -- that "knowing that Berry is a

candidate to be picked on the ballot, that 2000 is an election

where Harris should win, etc.," Nat'l Org. for Marriage, 723 F.

Supp.     2d    at     266,   is    precisely      the    sort       of   basic     background

information           that    may    be   consulted       in     the      express    advocacy

determination.

                In any event, we find the regulation's definition of

"expressly advocate," as a whole, to be sufficiently clear to



     49
        In Citizens United, the Court also relied on contextual
factors in determining that the communication at issue -- a ninety-
minute documentary about Hillary Clinton -- constituted the
functional equivalent of express advocacy. See 130 S. Ct. at 890
("In light of historical footage, interviews with persons critical
of her, and voiceover narration, the film would be understood by
most viewers as an extended criticism of Senator Clinton's
character and her fitness for the office of the Presidency.").

                                            -69-
satisfy due process.           The definition offers abundant examples

(fourteen in all) of the sorts of language that will constitute

express advocacy, and, as we have noted before, "[t]he existence of

clear examples of conduct covered by a law may . . . help to

insulate the law against an accusation of vagueness."                 URI Student

Senate, 631 F.3d at 14; see also Hotel & Motel Ass'n v. City of

Oakland, 344 F.3d 959, 972–73 (9th Cir. 2003) (finding ordinance

provided sufficient notice where it listed "no less than nineteen

specific examples of the types of conduct to which th[e] provision

applie[d]").      Moreover, the phrase set forth in the regulation --

"can have no other reasonable meaning than to urge the election or

defeat of one or more clearly identified candidate(s)" -- is

certainly as clear, if not more so, as words such as "support" and

"promote"   that     the   Supreme      Court    has   held     non-vague.       See

McConnell, 540 U.S. at 170 n.64; see also Wis. Right to Life, 551

U.S. at 474 n.7 (explaining that the appeal-to-vote formulation

meets the "imperative for clarity" in regulation of political

speech). We therefore reject NOM's arguments that the regulation's

definition of the phrase "expressly advocate" is unconstitutionally

vague.

      V.    Challenge to the District Court's Unsealing Order

            The    remaining    issue    in     this   appeal    is   whether    the

district court erred in ruling that the trial record must be

unsealed.         Reviewing    the   court's      unsealing      order   under     a


                                        -70-
deferential standard, see Siedle v. Putnam Invs., Inc., 147 F.3d 7,

10 (1st Cir. 1998) (unsealing orders are reviewed "only for mistake

of law or abuse of discretion"), we find no abuse of discretion.

          Decisions on the sealing of judicial documents require a

balancing of interests, although the scales tilt decidedly toward

transparency.    The starting point must always be the common-law

presumption in favor of public access to judicial records.     See

Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597 (1978); Siedle,

147 F.3d at 9.   As we have noted in prior cases, "[p]ublic access

to judicial records and documents allows the citizenry to 'monitor

the functioning of our courts, thereby insuring quality, honesty

and respect for our legal system.'"    FTC v. Standard Fin. Mgmt.

Corp., 830 F.2d 404, 410 (1st Cir. 1987) (quoting In re Cont'l Ill.

Secs. Litig., 732 F.2d 1302, 1308 (7th Cir. 1984)). The presumption

favoring public access, which extends to both civil and criminal

trials, is not inviolate, and may on some occasions be overcome by

competing interests. Siedle, 147 F.3d at 10; see also id. at 10-12

(finding abuse of discretion where unsealing order would make

public information that was likely subject to the attorney-client

privilege and a confidentiality agreement).       That said, "the

presumption is nonetheless strong and sturdy," and thus "'[o]nly

the most compelling reasons can justify non-disclosure of judicial

records.'"   Standard Fin. Mgmt. Corp., 830 F.2d at 410 (alteration

in original) (quoting In re Knoxville News-Sentinel Co., 723 F.2d


                               -71-
470, 476 (6th Cir. 1983)).

           Portions of the trial record here were initially filed in

sealed form, albeit by the parties' stipulation rather than court

order.50   Following trial, the district court issued sua sponte an

order to show cause why the entire record should not be filed in

publicly accessible form.        NOM responded with a brief arguing,

inter alia, that disclosure of certain of its strategic documents

included in the record would severely burden NOM's ability to

effectively engage in protected political activities, and would

invade the privacy of NOM's third-party service providers and

contractors identified in the record and risk subjecting them to

harassment.     The district court found NOM's arguments unavailing

and ordered the record unsealed such that it would be "public in

precisely the way that it would have been had live witnesses been

called to testify."       Nat'l Org. for Marriage, 723 F. Supp. 2d at

249 n.4.    We granted an emergency motion to stay the unsealing

order during the pendency of this appeal.

           On   appeal,    NOM   fields   two   arguments   for   abuse   of

discretion.     It first argues that the district court erred in



     50
        In the course of discovery, the parties entered into a
confidentiality agreement, which was entered as a consent order by
the magistrate judge overseeing discovery matters. That consent
order required, among other things, that any documents designated
confidential that were filed with the court be submitted under
seal. In subsequently stipulating to a joint trial record, the
parties included a number of documents that had previously been
filed under seal pursuant to the consent order.

                                   -72-
unsealing the documents without a "finding of true necessity."

NOM's     argument   flips   the   proper    analysis   on    its   head.   The

presumption here favors openness, and a court need make no finding,

let alone one of "true necessity," in order to make the proceedings

and documents in a civil trial public.            Instead, it is the party

seeking to keep documents sealed who must make a showing sufficient

to overcome the presumption of public access.                See Standard Fin.

Mgmt. Corp., 830 F.2d at 411.               Second, NOM suggests that the

district court erred in failing to consider a number of controlling

legal principles.      On examination, the authorities it cites are,

without exception, inapposite.51


     51
        For example, NOM cites cases involving the validity of a
federal regulation that required release of materials compiled by
the FEC during investigations into alleged election law violations,
see Am. Fed'n of Labor & Cong. of Indus. Orgs. v. FEC, 333 F.3d 168
(D.C. Cir. 2003), and a claim of First Amendment privilege against
the compelled disclosure of internal documents pursuant to a court
order enforcing a discovery request, see Perry v. Schwarzenegger,
591 F.3d 1147 (9th Cir. 2010). Those cases involved the possible
compelled disclosure of information to which there was no
presumptive right of public access; here, in contrast, the
documents at issue were voluntarily included in the record filed
with the district court, and thus subject to a presumption of
public access.
     NOM also contends that the two-step inquiry set forth in
Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 8 (1986), must
be applied to determine whether the documents here are within the
public's presumptive right of access. That inquiry relates to the
categorical determination of whether a particular type of
proceeding or class of court documents falls within the public's
right of access, see In re Bos. Herald, Inc., 321 F.3d 174, 182-83
(1st Cir. 2003); it does not govern whether individual documents
filed with a court should be made public. NOM does not contest
that the right of public access extends to the trial record in a
civil matter, Siedle, 147 F.3d at 10, and thus Press-Enterprise's
two-step inquiry is inapplicable.

                                     -73-
              On the record before us, we cannot conclude that the

district court abused its discretion in ordering the trial record

unsealed.       While       NOM claims    harm from      disclosure   of   certain

strategic documents, neither before the district court nor in this

appeal has NOM identified any specific information that, if made

public, would damage or chill its political advocacy efforts.

Indeed, the documents it identifies as particularly sensitive,

including a strategic planning document it terms its "playbook,"

disclose primarily advocacy priorities and expenditures in past

election cycles, and we see little among them that could advantage

NOM's opponents going forward.             NOM's claims that its contractors

and service-providers could be subject to harassment also lack

support, resting upon allegations of harassment against a vendor

that performed work for supporters of California's Proposition 8.

While "'privacy rights of participants and third parties[] are

among those interests which, in appropriate cases, can limit the

presumptive right of access to judicial records,'" Standard Fin.

Mgmt. Corp., 830 F.2d at 411 (internal quotation marks omitted)

(quoting In re Knoxville News-Sentinel Co., 723 F.2d at 478), NOM

failed   to    make     a    compelling    case   that   the   specific    vendors

referenced in the documents here have any reasonable privacy

concerns relating to the disclosure of their business relationship

with NOM.




                                          -74-
                         VI.   Conclusion

          For the reasons set forth above, we vacate the portion of

the district court's judgment finding the terms "influencing" and

"influence" unconstitutionally vague, remand for entry of judgment

in defendants' favor in full on those claims, and affirm the

judgment in all other respects.     We also vacate our stay of the

district court's unsealing order.     Costs shall be awarded to the

appellees.

          So ordered.




                               -75-